 
 
 
 
 
 
 
 
 
 
 
 
SHARE EXCHANGE AGREEMENT
 
BY AND AMONG
 
BTHC XV, INC. AND ITS PRINCIPAL SHAREHOLDER
 
AND
 
LONG FORTUNE VALLEY TOURISM INTERNATIONAL LIMITED AND
ITS SHAREHOLDERS
 
DATED:  OCTOBER 6, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 



 
PAGE
ARTICLE I  Definitions
1
ARTICLE II  Exchange of Shares and Share Consideration
8
Section 2.1.  Share Exchange
8
Section 2.2.  Closing Date
8
Section 2.3.  Withholding
8
Section 2.4.  Section 368 Reorganization
9
ARTICLE III  Representations and Warranties of the Company Shareholders
9
Section 3.1.  Authority
9
Section 3.2.  No Conflict
10
Section 3.3.  Ownership of Company Shares
10
Section 3.4.  Litigation
10
Section 3.5.  No Brokers or Finders
10
Section 3.6.  Acknowledgment
11
Section 3.7.  Legends
11
Section 3.8.  Additional Legend
12
Section 3.9.  Investor Status
12
Section 3.10.  Access to Information
12
Section 3.11.  Purpose of Investment
12
Section 3.12.  Absence of Regulatory Review
12
ARTICLE IV  Representations and Warranties of the Company
13
Section 4.1.  Organization and Qualification
13
Section 4.2.  Subsidiaries.
13
Section 4.3.  Organizational Documents
14
Section 4.4.  Authorization and Validity of this Agreement
14
Section 4.5.  No Violation
14
Section 4.6.  Binding Obligations
15
Section 4.7.  Capitalization of the Company
15
Section 4.8.  Capitalization of the Non-PRC Subsidiaries
16
Section 4.9.  Capitalization of the PRC Subsidiary
16
Section 4.10.  No Redemption Requirements
17
Section 4.11.  Compliance with Laws and Other Instruments
17
Section 4.12.  Certain Proceedings
18
Section 4.13.  No Brokers or Finders
18
Section 4.14.  Title to and Condition of Properties
18
Section 4.15.  No Undisclosed Events
18
Section 4.16.  Officers and Directors
18
ARTICLE V  Representations and Warranties of the Acquiror Company and the
Acquiror Company Principal Shareholder
18
Section 5.1.  Organization and Qualification
18
Section 5.2.  Subsidiaries
19
Section 5.3.  Organizational Documents
19
Section 5.4.  Authorization
19

 
i
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 5.5.  No Violation
19
Section 5.6.  Binding Obligations
20
Section 5.7.  Securities Laws
20
Section 5.8.  Capitalization
21
Section 5.9.  No Redemption Requirements
21
Section 5.10.  Duly Authorized
22
Section 5.11.  Compliance with Laws
22
Section 5.12.  Certain Proceedings
22
Section 5.13.  No Brokers or Finders
22
Section 5.14.  Absence of Undisclosed Liabilities
23
Section 5.15.  No Operations
23
Section 5.16.  Insurance
23
Section 5.17.  Changes
23
Section 5.18.  Acquiror Company Contracts
24
Section 5.19.  No Defaults
24
Section 5.20.  Employees
25
Section 5.21.  Officers and Directors
25
Section 5.22.  Tax Returns
25
Section 5.23.  No Adjustments, Changes
25
Section 5.24.  No Disputes
26
Section 5.25.  Not a U.S. Real Property Holding Corporation
26
Section 5.26.  No Tax Allocation, Sharing
26
Section 5.27.  No Other Arrangements
26
Section 5.28.  Material Assets
26
Section 5.29.  Litigation; Orders
26
Section 5.30.  Licenses
27
Section 5.31.  Interested Party Transactions
27
Section 5.32.  Governmental Inquiries
28
Section 5.33.  Bank Accounts and Safe Deposit Boxes
28
Section 5.34.  Intellectual Property
28
Section 5.35.  Title to and Condition of Properties
28
Section 5.36.  SEC Documents; Financial Statements
28
Section 5.37.  Internal Accounting Controls
29
Section 5.38.  Accountants
29
Section 5.39.  No Disagreements with Accountants and Lawyers
29
Section 5.40.  Regulation M Compliance
30
Section 5.41.  Business Records and Due Diligence
30
Section 5.42.  Investment Company
30
Section 5.43.  Stock Option Plans; Employee Benefits
30
Section 5.44.  Environmental and Safety Matters
31
Section 5.45.  Money Laundering Laws
31
Section 5.46.  Questionable Payments
31
Section 5.47.  Solvency
31
Section 5.48.  Foreign Corrupt Practices Act
32

 
ii
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.49.  No Undisclosed Events, Liabilities, Developments or Circumstances
32
Section 5.50.  Adverse Interest
32
Section 5.51.  Investor Status
32
Section 5.52.  Access to Information
33
Section 5.53.  Purpose of Investment
33
Section 5.54.  Absence of Regulatory Review
33
Section 5.55.  Untrue Statements
33
Section 5.56.  Board Recommendation
33
Section 5.57.  Certain Registration Matters
34
Section 5.58.  Application of Takeover Protections
34
Section 5.59.  Listing and Maintenance Requirements
34
Section 5.60.  No Integrated Offering
34
Section 5.61.  Approval by the Acquiror Company Principal Shareholder
34
Section 5.62.  Disclosure
34
ARTICLE VI  Representations and Warranties of Acquiror Company Principal
Shareholder
35
Section 6.1.  Authority
35
Section 6.2.  No Conflict
35
Section 6.3.  Ownership of Acquiror Company Common Stock
36
Section 6.4.  Litigation
36
Section 6.5.  No Brokers or Finders
36
Section 6.6.  Access to Information
36
Section 6.7.  Accredited Investor
37
ARTICLE VII  Conditions Precedent of the Acquiror Company
37
Section 7.1.  Accuracy of Representations and Warranties
37
Section 7.2.  Performance of Covenants
37
Section 7.3.  Preparation of Form 8-K
37
Section 7.4.  Consents
37
Section 7.5.  Closing Documents
38
Section 7.6.  No Proceedings
38
Section 7.7.  No Claim Regarding Share Ownership or Consideration
38
Section 7.8.  Delivery of Audit Report and Financial Statements
38
Section 7.9.  Share Transfer Instruments
39
ARTICLE VIII  Conditions Precedent of the Company and the Company Shareholders
39
Section 8.1.  Accuracy of Representations
39
Section 8.2.  Performance by the Acquiror Company
39
Section 8.3.  Certificate of Officer
39
Section 8.4.  Certificate of Acquiror Company Principal Shareholder
39
Section 8.5.  Consents
39
Section 8.6.  Schedule 14(f) Filing
40
Section 8.7.  Amendments to Organizational Documents
40
Section 8.8.  Appointment of Officers and Directors
40
Section 8.9.  Closing Documents
40
Section 8.10.  No Proceedings
41
Section 8.11.  No Claim Regarding Stock Ownership or Consideration
41

 
iii
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.12.  Employment Agreements
41
Section 8.13.  Applicable Exemption from Registration under Securities Act
41
Section 8.14.  No Bankruptcy Proceedings
41
Section 8.15.  Form 8-K
41
Section 8.16.  No Material Adverse Change
42
Section 8.17.  Post-Closing Capitalization
42
Section 8.18.  Satisfactory Completion of Due Diligence
42
Section 8.19.  SEC Reports
42
Section 8.20.  OTCBB Quotation
42
Section 8.21.  No Suspensions of Trading in the Acquiror Company Stock; Listing
42
Section 8.22.  Payoff Letters and Releases
42
Section 8.23.  Releases
43
Section 8.24.  Consent to Use of Financial Statements
43
Section 8.25.  Indemnification Agreement
43
Section 8.26.  Lien Searches
43
Section 8.27.  Records
43
ARTICLE IX  Indemnification; Remedies
43
Section 9.1.  Survival
43
Section 9.2.  Indemnification Obligations in favor of the Executive Officers,
Directors, Employees and of Acquiror Company Principal Shareholder
44
Section 9.3.  Indemnification Obligation in favor of Acquiror Company, the
Company and the Company Shareholders
44
Section 9.4.  Indemnification Procedures.
45
ARTICLE X  Covenants
47
Section 10.1.  Preservation of Business
47
Section 10.2.  Continuing Efforts
48
Section 10.3.  Corporate Examinations and Investigations
48
Section 10.4.  Cooperation; Consents
48
Section 10.5.  Blue Sky Laws
48
Section 10.6.  Litigation
49
Section 10.7.  Notice of Default
49
Section 10.8.  By-laws
49
Section 10.9.  No Liabilities
49
Section 10.10.  Schedule 14(f) Filing for Change in Majority of Directors
49
Section 10.11.  Assistance with Post-Closing SEC Reports and Inquiries
49
Section 10.12.  No Solicitation
50
ARTICLE XI  Termination
50
Section 11.1.  Termination
50
Section 11.2.  Notice of Termination; Effect of Termination
51
ARTICLE XII  General Provisions
51
Section 12.1.  Expenses
52
Section 12.2.  Public Announcements
52
Section 12.3.  Confidentiality.
52
Section 12.4.  Notices
53

 
iv
 
 
 

--------------------------------------------------------------------------------

 
 
Section 12.5.  Arbitration
54
Section 12.6.  Further Assurances
54
Section 12.7.  Waiver
54
Section 12.8.  Entire Agreement and Modification
54
Section 12.9.  Assignments, Successors, and No Third-Party Rights
55
Section 12.10.  Severability
55
Section 12.11.  Section Headings, Construction
55
Section 12.12.  Governing Law
55
Section 12.13.  Counterparts
55

 

 
Schedule 2.1
ACQUIROR COMPANY SHARES TO BE ISSUED TO COMPANY SHAREHOLDER
Schedule 3.3
COMPANY SHAREHOLDER
Schedule 3.5
BROKERS OR FINDERS OF THE COMPANY SHAREHOLDER
Schedule 3.9
BUSINESS ADDRESSES OF THE COMPANY SHAREHOLDER
Schedule 4.2(d)   
SUBSIDIARIES
Schedule 4.7
CAPITALIZATION OF THE COMPANY
Schedule 4.8
CAPITALIZATION OF THE NON-PRC SUBSIDIARIES
Schedule 4.8
CAPITALIZATION OF THE PRC SUBSIDIARY
Schedule 4.10
COMPLIANCE WITH LAWS OF THE COMPANY
Schedule 4.12
BROKERS OR FINDERS OF THE COMPANY
Schedule 4.13
TITLE TO AND CONDITION OF PROPERTIES
Schedule 4.14
MATERIAL EVENTS
Schedule 4.15
COMPANY OFFICERS AND DIRECTORS
Schedule 5.1
NAMES USED BY ACQUIROR COMPANY
Schedule 5.8
ACQUIROR COMPANY CAPITALIZATION, ETC.
Schedule 5.13
BROKERS OR FINDERS OF THE ACQUIROR COMPANY
Schedule 5.14
LIABILITIES, ETC. OF ACQUIROR COMPANY
Schedule 5.15
PRIOR OPERATIONS OF ACQUIROR COMPANY
Schedule 5.16
ACQUIROR COMPANY INSURANCE
Schedule 5.17
ACQUIROR COMPANY – CERTAIN CHANGES
Schedule 5.20
ACQUIROR COMPANY EMPLOYEES, ETC.
Schedule 5.21
ACQUIROR COMPANY OFFICERS AND DIRECTORS
Schedule 5.31
ACQUIROR COMPANY INTERESTED PARTY TRANSACTIONS
Schedule 5.33
ACQUIROR COMPANY BANK ACCOUNTS, ETC.
Schedule 5.36
ACQUIROR COMPANY SEC DOCUMENTS
Schedule 5.38
ACQUIROR COMPANY AUDITOR
Schedule 5.41
RECORDS
Schedule 5.47
SOLVENCY
Schedule 5.51
ACQUIROR COMPANY PRINCIPAL SHAREHOLDER
Schedule 6.5
BROKERS OR FINDERS OF THE ACQUIROR COMPANY PRINCIPAL SHAREHOLDER

 
 
v
 
 
 

--------------------------------------------------------------------------------

 
 
Share Exchange Agreement
 
This Share Exchange Agreement, dated as of October 6, 2010, is made by and among
BTHC XV, Inc., a Delaware corporation (the “Acquiror Company”), Halter Financial
Investments LP (the “Acquiror Company Principal Shareholder”), Grand Fountain
Capital Holding Limited, a Cayman Islands company, Zhang Shanjiu, Zhang Qian, Li
Shikun and Yu Xinbo (each a “Company Shareholder” and collectively, the “Company
Shareholders”), and Long Fortune Valley Tourism International Limited, a Cayman
Islands company (the “Company”).
 
Background
 
Whereas, the Acquiror Company wishes to acquire all of the Company Shares (as
defined below) and the Company Shareholders are willing to transfer all of the
Company Shares, which shares constitute 100% of the issued and outstanding
shares of the Company, in exchange for 17,185,177 shares of the Acquiror Company
Common Stock (as defined below) to be issued on the Closing Date (as defined
below), on the terms and conditions as set forth herein;
 
Whereas, after giving effect to the transactions contemplated by this Agreement,
the Acquiror Company Common Stock to be issued to the Company Shareholders shall
constitute 95% of the issued and outstanding shares of the Acquiror Company
Common Stock, calculated on a fully-diluted basis; and
 
Whereas, the board of directors of each of the Acquiror Company and the Company
has determined that it is desirable to effect the exchange transaction
contemplated hereby.
 
Now, Therefore, in consideration of the premises and the mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I

 
Definitions
 
Unless the context otherwise requires, the terms defined in this ARTICLE I will
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.
 
“Accredited Investor” has the meaning set forth in Regulation D under the
Securities Act.
 
“Acquiror Company” has the meaning set forth in the Preamble.
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Acquiror Company Board” means the board of directors of the Acquiror Company.
 
 “Acquiror Company Common Stock” means the Acquiror Company’s common stock,
$0.001 par value per share.
 
“Acquiror Company Contract” means any and all agreements, contracts,
arrangements, leases, commitments or otherwise, of the Acquiror Company.
 
“Acquiror Company Indemnified Party” has the meaning set forth in Section 9.2.
 
“Acquiror Company Permits” has the meaning set forth in Section 5.30.
 
“Acquiror Company Principal Shareholder” has the meaning set forth in the
Preamble.
 
“Acquiror Company Shares” means the Acquiror Company Common Stock being issued
to the Company Shareholders pursuant hereto.
 
“Affiliate” means any Person that directly or indirectly controls, is controlled
by or is under common control with the indicated Person.
 
“Agreement” means this Share Exchange Agreement, including all Schedules and
Exhibits hereto, as this Share Exchange Agreement may be from time to time
amended, modified or supplemented.
 
“Closing” has the meaning set forth in Section 2.2
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” or “SEC” means the Securities and Exchange Commission or any other
federal agency then administering the Securities Act.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Board” means the board of directors of the Company.
 
“Company Indemnified Party” has the meaning set forth in Section 9.3.
 
“Company Shareholder Board” means the board of directors, or similar governing
body, of the applicable Company Shareholder.
 
“Company Shares” means the 1,750 issued and outstanding ordinary shares, of US$1
each of the Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Company Shareholders” has the meaning set forth in the Preamble.
 
“Company Subsidiaries” means all of the direct and indirect Subsidiaries of the
Company.
 
“Environmental Laws” means any Law or other requirement relating to the
environment, natural resources, or public or employee health and safety.
 
“Environmental Permit” means all licenses, permits, authorizations, approvals,
franchises and rights required under any applicable Environmental Law or Order.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
will then be in effect.
 
“Equity Security” means any stock or similar security, including, without
limitation, securities containing equity features and securities containing
profit participation features, or any security convertible into or exchangeable
for, with or without consideration, any stock or similar security, or any
security carrying any warrant, right or option to subscribe to or purchase any
shares of capital stock, or any such warrant or right.
 
“Evaluation Date” has the meaning set forth in Section 5.37.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same will be in effect at the time.
 
“Exhibits” means the exhibits referred to and identified in this Agreement.
 
“Financial Statements” has the meaning set forth in Section 5.36.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Form 8-K” means a current report on Form 8-K under the Exchange Act.
 
“GAAP” means, with respect to any Person, United States generally accepted
accounting principles applied on a consistent basis with such Person’s past
practices.
 
“Governmental Authority” means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.
 
“Group Companies” means the Company, the Non-PRC Subsidiaries and the PRC
Subsidiary.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Indebtedness” means any obligation, contingent or otherwise.  Any obligation
secured by a Lien on, or payable out of the proceeds of, or production from,
property of the relevant party will be deemed to be Indebtedness.
 
“Indemnified Party” has the meaning set forth in Section 9.4(a).
 
“Indemnifying Party” has the meaning set forth in Section 9.4(a).
 
“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.
 
“Joint Plan” means the First Amended Joint Plan of Reorganization filed by BTHC
XV, LLC, a Texas limited liability company and certain other creditors and
debtors in the Chapter 11 bankruptcy proceeding filed in the U.S. bankruptcy
Court for the Northern District of Texas – Dallas Division (Case No.
03-33152HDH-11).
 
“Knowledge” means, with respect to each of the Company and the Acquiror Company,
the knowledge of the executive officers of such company, as the case may be.
 
“Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.
 
“Legal Requirement” means any federal, national, state, provincial, municipal,
local, foreign, international, multinational or other Order or Law and all
requirements set forth in applicable agreements, contracts, arrangements, leases
or commitments.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Long Fortune Valley” means Long Fortune Valley Tourism International Limited, a
Hong Kong limited company, which is 100% indirectly owned by the Company.
 
“Long Kong Travel” or “PRC Subsidiary” means Shandong LongKong Travel
Development Co., Ltd., a wholly foreign owned limited liability company
organized under the laws of the PRC, which is 100% indirectly owned by the
Company.
 
“Losses” means any and all demands, claims, complaints, actions or causes of
action, suits, proceedings, investigations, arbitrations, assessments, losses,
damages, diminution in value, deficiencies, payments, liabilities or obligations
(including those arising out of any action, such as any settlement or compromise
thereof or judgment or award therein) and any fees, costs and expenses related
thereto, including without limitation legal expenses, including the fees, costs
and expenses of any kind incurred by any party indemnified herein and its
counsel in investigating, preparing for, defending against or providing
evidence, producing documents or taking other action with respect to any
threatened or asserted claim.
 
“Material Adverse Effect” means, when used with respect to the relevant party,
any change, effect or circumstance which, individually or in the aggregate,
would reasonably be expected to (a) have a material adverse effect on the
business, assets, financial condition or results of operations of such party, in
each case taken as a whole or (b) materially impair the ability of the such
party, to perform their obligations under this Agreement, excluding any change,
effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, (ii) changes in
the United States securities markets generally, or (iii) changes in general
economic, currency exchange rate, political or regulatory conditions in
industries in which such party operates.
 
“Money Laundering Laws” has the meaning set forth in Section 5.45.
 
“Non-PRC Subsidiaries” means Rich Valley Capital and Long Fortune Valley.
 
“OTCBB” has the meaning set forth in Section 5.59.
 
“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.
 
“Organizational Documents” means (a) the articles or certificate of
incorporation and the by-laws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles or certificate of formation and
operating agreement or the memorandum and articles of association of a limited
liability company; (e) any other document performing a similar function to the
documents specified in clauses (a), (b), (c) or (d) adopted or filed in
connection with the creation, formation or organization of a Person; and (f) any
and all amendments to any of the foregoing.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means (a) Liens for Taxes not yet due and payable or in
respect of which the validity thereof is being contested in good faith by
appropriate proceedings and for the payment of which the relevant party has made
adequate reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and materialmen and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; and (c) statutory Liens incidental to the
conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business.
 
“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.
 
“PRC” means the People’s Republic of China, excluding Taiwan, Hong Kong and
Macau.
 
“Providing Party”” has the meaning set forth in Section 12.3(b).
 
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.
 
“Regulation D” means Regulation D promulgated under the Securities Act, as
amended, and as it may be further amended.
 
“Regulation S” means Regulation S promulgated under the Securities Act, as
amended, and as it may be further amended.
 
“Rich Valley Capital” means Rich Valley Capital Holding Limited, a company with
limited liability incorporated in the British Virgin Islands, which is 100%
directly owned by the Company.
 
“Rule 144” means Rule 144 under the Securities Act, as the same may be amended
from time to time, or any successor statute.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Schedule 14(f) Filing” means an information statement to be filed by the
Acquiror Company on Schedule 14f-1 under the Exchange Act, as amended.
 
“Schedules” means the several schedules referred to and identified herein,
setting forth certain disclosures, exceptions and other information, data and
documents referred to at various places throughout this Agreement.  The
Schedules may be updated one or more times prior to the Closing Date and the
delivery of such updated Schedules shall be deemed to have cured any
misrepresentation or breach of warranty that otherwise might have existed
hereunder by reason of such variance or inaccuracy and none of the Acquiror
Company, the Acquiror Company Principal Shareholder, the Company Shareholders or
the Company shall have any claim (whether for indemnification or otherwise)
against any other party for any such variance or inaccuracy; provided that any
such updated Schedules containing any change that would result in any Material
Adverse Effect shall not cure any misrepresentation or breach of warranty of the
Acquiror Company, the Acquiror Company Principal Shareholder, the Company
Shareholders or the Company.  Any information disclosed in a Schedule by a party
shall be deemed to be disclosed by such party and incorporated in any other
section of the Agreement or Schedule where such disclosure would be reasonably
apparent on the face of such disclosure.
 
“SEC Documents” has the meaning set forth in Section 5.36
 
“Section 4(2)” means Section 4(2) under the Securities Act, as the same may be
amended from time to time, or any successor statute.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.
 
“Share Exchange” has the meaning set forth in Section 2.1.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than 50% of (i) the total
combined voting power of all classes of voting securities of such entity, (ii)
the total combined equity interests, or (iii) the capital or profit interests,
in the case of a partnership or limited liability company; or (b) otherwise has
the power to vote or to direct the voting of sufficient securities to elect a
majority of the board of directors or similar governing body.
 
“Survival Period” has the meaning set forth in Section 9.1.
 
“Tax Return” means any return, declaration, report, claim for refund or credit,
information return, statement or other similar document filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Taxes” means all foreign, federal, state or local taxes, charges, fees, levies,
imposts, duties and other assessments, as applicable, including, but not limited
to, any income, alternative minimum or add-on, estimated, gross income, gross
receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.
 
“Third Party Claim” has the meaning set forth in Section 9.4(b).
 
“Transaction Documents” means, collectively, this Agreement and all other
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement.
 
“U.S.” means the United States of America.
 
ARTICLE II

 
Exchange of Shares and Share Consideration
 
Section 2.1. Share Exchange.  At the Closing, the Company Shareholders shall
transfer the Company Shares, representing all of the issued and outstanding
shares of the Company, to the Acquiror Company and, in consideration therefor,
subject to Section 2.3, the Acquiror Company shall issue to the Company
Shareholders an aggregate of 17,185,177 fully paid and non-assessable shares of
Acquiror Company Common Stock (the “Share Exchange”), all in accordance with
Schedule 2.1 hereto.
 
Section 2.2. Closing Date.  The closing of the Share Exchange (the “Closing”)
will occur at 10:00 am local time at the offices of Blank Rome LLP in Hong Kong
on the second business day following satisfaction or waiver of the closing
conditions set forth in ARTICLE VII and ARTICLE VIII or such other date and time
as the parties may mutually agree (the “Closing Date”).
 
Section 2.3. Withholding.  The Acquiror Company shall be entitled to deduct and
withhold from the Acquiror Company Shares otherwise issuable to each of the
Company Shareholders pursuant to this Agreement such amounts as it is required
to deduct and withhold with respect to the making of any applicable payment
under the Code or any provision of state, local, provincial or foreign Tax
Law.  To the extent that amounts are so withheld, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to such Company
Shareholder in respect of which such deduction and withholding was made.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.4. Section 368 Reorganization.  For U.S. federal income Tax purposes,
the Share Exchange is intended to constitute a “reorganization” within the
meaning of Section 351 and/or 368 of the Code.  The parties to this Agreement
hereby adopt this Agreement as a “plan of reorganization” within the meaning of
Sections 1.368-2(g) and 1.368-3(a) of the United States Treasury
Regulations.  Notwithstanding the foregoing or anything else to the contrary
contained in this Agreement, the parties acknowledge and agree that no party is
making any representation or warranty as to the qualification of the Share
Exchange as a reorganization under Section 368 of the Code or as to the effect,
if any, that any transaction consummated prior to the Closing Date has or may
have on any such reorganization status.  The parties acknowledge and agree that
each (i) has had the opportunity to obtain independent legal and Tax advice with
respect to the transaction contemplated by this Agreement, and (ii) is
responsible for paying its own Taxes, including without limitation, any adverse
Tax consequences that may result if the transaction contemplated by this
Agreement is not determined to qualify as a reorganization under Section 351
and/or 368 of the Code.
 
ARTICLE III

 
Representations and Warranties of the Company Shareholders
 
Each Company Shareholder, severally and not jointly, hereby represents and
warrants to the Acquiror Company and the Company as follows:
 
Section 3.1. Authority.  The Company Shareholder has all requisite authority and
power (corporate and other) and full legal capacity, governmental licenses,
authorizations, consents and approvals to enter into this Agreement and each of
the Transaction Documents to which the Company Shareholder is a party and to
consummate the transactions contemplated by this Agreement and each of the
Transaction Documents to which the Company Shareholder is a party, and to
perform its obligations under this Agreement and each of the Transaction
Documents to which the Company Shareholder is a party.  The execution, delivery
and performance by the Company Shareholder of this Agreement and each of the
Transaction Documents to which the Company Shareholder is a party have been duly
authorized by all necessary corporate or similar action and do not require from
the Company Shareholder Board, if applicable, or the Company Shareholder any
consent or approval that has not been validly and lawfully obtained.  The
execution, delivery and performance by the Company Shareholder of this Agreement
and each of the Transaction Documents to which the Company Shareholder is a
party requires no authorization, consent, approval, license, exemption of or
filing or registration with any Governmental Authority or other
Person.  Assuming this Agreement and the Transaction Documents have been duly
and validly authorized, executed and delivered by the parties thereto other than
the Company Shareholder, this Agreement and the Transaction Documents to which
the Company Shareholder is a party constitutes the legal, valid and binding
obligation of the Company Shareholder, enforceable against it in accordance with
their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar Laws
affecting the enforcement of creditors rights generally.
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.2. No Conflict.  Neither the execution or delivery by the Company
Shareholder of this Agreement or any Transaction Document to which the Company
Shareholder is a party, nor the consummation or performance by the Company
Shareholder of the transactions contemplated hereby or thereby will, directly or
indirectly, (a) contravene, conflict with, or result in a violation of any
provision of the Organizational Documents of the Company Shareholder, if
applicable; (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which the Company Shareholder is a party or by which the
properties or assets of the Company Shareholder are bound; (c) contravene,
conflict with, or result in a violation of, any Law or Order to which the
Company Shareholder, or any of the properties or assets of the Company
Shareholder, may be subject; or (d) require the consent of any Person or
Governmental Authority.
 
Section 3.3. Ownership of Company Shares.  The Company Shareholder owns, of
record and beneficially, and has good, valid and indefeasible title to and the
right to transfer to the Acquiror Company pursuant to this Agreement, all of its
Company Shares as set forth on Schedule 3.3 hereto, free and clear of any and
all Liens.  There are no options, rights, voting trusts, shareholder agreements
or any other contracts or understandings to which the Company Shareholder is a
party or by which the Company Shareholder or Company Shares held by the Company
Shareholder are bound with respect to the issuance, sale, transfer, voting or
registration of the Company Shares.  At the Closing Date, the Acquiror Company
will acquire good, valid and marketable title to the Company Shares held by the
Company Shareholder, free and clear of any and all Liens.
 
Section 3.4. Litigation.  There is no pending Proceeding against the Company
Shareholder, including but not limited to, any Proceeding that involves the
Company Shares or that challenges, or may have the effect of preventing,
delaying or making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement or any other Transaction Document
and, to the Knowledge of the Company Shareholder, no such Proceeding has been
threatened, and no event or circumstance exists that is reasonably likely to
give rise to or serve as a basis for the commencement of any such Proceeding.
 
Section 3.5. No Brokers or Finders.  Except as disclosed in Schedule 3.5, no
Person has, or as a result of the transactions contemplated herein will have,
any right or valid claim against the Company Shareholder for any commission, fee
or other compensation as a finder or broker, or in any similar capacity.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.6. Acknowledgment.  The Company Shareholder understands and agrees
that the Acquiror Company Shares to be issued pursuant to this Agreement and the
Share Exchange have not been registered under the Securities Act or the
securities laws of any state of the U.S. and that the issuance of the Acquiror
Company Shares is being effected in reliance upon an exemption from registration
afforded either under Section 4(2) of the Securities Act for transactions by an
issuer not involving a public offering, Regulation D or Regulation S, and will
constitute “restricted securities” under the Securities Act.  The Company
Shareholder understands that the Acquiror Company Shares are being offered and
sold to it in reliance upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Company
Shareholder set forth in this Agreement, in order that the Acquiror Company may
determine the applicability and availability of the exemptions from registration
of the Acquiror Company Shares on which the Acquiror Company is relying.  The
Company Shareholder understands and agrees that the Acquiror Company Shares may
not be resold without registration under the Securities Act or the existence of
an exemption therefrom.  The Company Shareholder understands and agrees that the
Company Shareholder is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.
 
Section 3.7. Legends.  It is understood that the certificates for Acquiror
Company Shares issued to Company Shareholder will bear the following legend or
one that is substantially similar to the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.8. Additional Legend.  The certificates for the Acquiror Company
Shares issued to the Company Shareholder will bear any legend required by the
“blue sky” laws of any state to the extent such laws are applicable to the
securities represented by the certificate so legended.
 
Section 3.9. Investor Status.  The Company Shareholder is an Accredited Investor
and was not organized for the specific purpose of acquiring the Acquiror Company
Shares.  It has sufficient Knowledge and experience in finance, securities,
investments and other business matters to be able to protect its interests in
connection with the transactions contemplated by this Agreement.  The Company
Shareholder has consulted, to the extent that it has deemed necessary, with its
Tax, legal, accounting and financial advisors concerning its investment in the
Acquiror Company Shares.  The Company Shareholder understands the various risks
of an investment in the Acquiror Company Shares and can afford to bear such
risks for an indefinite period of time, including, without limitation, the risk
of losing its entire investment in the Acquiror Company Shares.  The Company
Shareholder represents that its principal business address is set forth in
Schedule 3.9 hereto.
 
Section 3.10. Access to Information.  The Company Shareholder has had access to
the Acquiror Company’s publicly filed reports with the SEC.  The Company
Shareholder has been furnished during the course of the transactions
contemplated by this Agreement and the Transaction Documents with all other
public information regarding the Acquiror Company that it has requested and all
such public information is sufficient for such person or entity to evaluate the
risks of investing in the Acquiror Company Shares.  The Company Shareholder has
been afforded the opportunity to ask questions of and receive answers from the
Acquiror Company concerning the Acquiror Company and the terms and conditions of
the issuance of the Acquiror Company Shares.  The Company Shareholder is not
relying on any representations and warranties concerning the Acquiror Company
made by the Acquiror Company or any officer, employee or agent of the Acquiror
Company, other than those contained in this Agreement.
 
Section 3.11. Purpose of Investment.  The Company Shareholder is acquiring the
Acquiror Company Shares for its own account, for investment and not with a view
to the distribution or resale of any part thereof to others.  The Company
Shareholder acknowledges the Acquiror Company Shares cannot be sold or otherwise
transferred unless either (a) the transfer of such securities is registered
under the Securities Act or (b) an exemption from registration of such
securities is available and the Acquiror Company Shares will contain a legend to
that effect.  The Company Shareholder understands and acknowledges that the
Acquiror Company is under no obligation to register the Acquiror Company Shares
for sale under the Securities Act.
 
Section 3.12. Absence of Regulatory Review.  The Company Shareholder
acknowledges that the Acquiror Company Shares have not been recommended by any
federal or state securities commission or regulatory authority, that the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of any information concerning the Acquiror Company that has been supplied to
such person or entity and that any representation to the contrary is a criminal
offense.
 
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
Representations and Warranties of the Company
 
The Company represents and warrants to the Acquiror Company as follows:
 
Section 4.1. Organization and Qualification.  The Company is duly incorporated
and validly existing under the laws of the Cayman Islands, has all requisite
authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and as contemplated to be conducted, to own, hold and operate its
properties and assets as now owned, held and operated by it, to enter into this
Agreement and each of the other Transaction Documents to which it is a party, to
carry out the provisions hereof except where the failure to be so organized,
existing and in good standing or to have such authority or power will not have a
Material Adverse Effect.  The Company is duly qualified, licensed or
domesticated as a foreign corporation in good standing in each jurisdiction
wherein the nature of its activities or its properties owned or leased makes
such qualification, licensing or domestication necessary, except where the
failure to be so qualified, licensed or domesticated will not cause a Material
Adverse Effect.
 
Section 4.2. Subsidiaries.
 
(a) The Company does not own directly or indirectly, any equity or other
ownership interest in any corporation, partnership, joint venture or other
entity or enterprise except Rich Valley Capital, Long Fortune Valley and Long
Kong Travel.
 
(b) Rich Valley Capital is duly organized, validly existing and in good standing
under the laws of the British Virgin Islands, and has all requisite authority
and power (corporate and other), governmental licenses, authorizations, consents
and approvals to carry on its businesses as presently conducted and to own, hold
and operate its properties and assets as now owned, held and operated, except
where the failure to be so organized, existing and in good standing or to have
such authority and power, governmental licenses, authorizations, consents or
approvals would not cause a Material Adverse Effect.  Rich Valley Capital is
owned 100% directly by the Company.
 
(c) Long Fortune Valley is duly organized, validly existing and in good standing
under the laws of Hong Kong, and has all requisite authority and power
(corporate and other), governmental licenses, authorizations, consents and
approvals to carry on its businesses as presently conducted and to own, hold and
operate its properties and assets as now owned, held and operated, except where
the failure to be so organized, existing and in good standing or to have such
authority and power, governmental licenses, authorizations, consents or
approvals would not cause a Material Adverse Effect.  Long Fortune Valley is
owned 100% by Rich Valley Capital.
 
 
 
13

--------------------------------------------------------------------------------

 
 
(d) Except as set forth on Schedule 4.2(d),  Long Kong Travel is duly organized,
validly existing and in good standing under the laws of the PRC, and has all
requisite authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on its businesses as presently
conducted and to own, hold and operate its properties and assets as now owned,
held and operated, except where the failure to be so organized, existing and in
good standing or to have such authority and power, governmental licenses,
authorizations, consents or approvals would not cause a Material Adverse
Effect.  All registered capital and other capital contributions have been duly
paid up in accordance with the relevant PRC regulations and requirements and all
necessary capital verification reports have been duly issued and not
revoked.  Long Kong Travel is owned 100% by Long Fortune Valley.
 
Section 4.3. Organizational Documents.  Neither the Company nor any of its
Subsidiaries is in violation or breach of any of the provisions of its
respective Organizational Documents, except for such violations or breaches as,
in the aggregate, will not cause a Material Adverse Effect.
 
Section 4.4. Authorization and Validity of this Agreement.  The Company has all
requisite authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to enter into this Agreement and each of
the other Transaction Documents to which the Company is a party, to consummate
the transactions contemplated by this Agreement and each of the other
Transaction Documents to which the Company is a party, to perform its
obligations under this Agreement and each of the other Transaction Documents to
which the Company is a party, and to record the transfer of the Company Shares
and the delivery of the new certificates representing the Company Shares
registered in the name of the Acquiror Company.  The execution, delivery and
performance by the Company of this Agreement and each of the other Transaction
Documents to which the Company is a party have been duly authorized by all
necessary corporate action and do not require from the Company Board or the
Company Shareholders any consent or approval that has not been validly and
lawfully obtained.  The execution, delivery and performance by the Company of
this Agreement and each of the Transaction Documents to which the Company is a
party requires no authorization, consent, approval, license, exemption of or
filing or registration with any Governmental Authority or other Person.
 
Section 4.5. No Violation.  Neither the execution nor the delivery by the
Company of this Agreement or any Transaction Document to which the Company is a
party, nor the consummation or performance by the Company of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Organizational
Documents of the Company; (b) contravene, conflict with, constitute a default
(or an event or condition which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination or acceleration of, or
result in the imposition or creation of any Lien under, any agreement or
instrument to which the Company is a party or by which any of the properties or
assets of the Company are bound; (c) contravene, conflict with, or result in a
violation of, any Law or Order to which the Company, or any of the properties or
assets owned or used by the Company, may be subject; or (d) contravene, conflict
with, or result in a violation of, the terms or requirements of, or give any
Governmental Authority the right to revoke, withdraw, suspend, cancel, terminate
or modify, any licenses, permits, authorizations, approvals, franchises or other
rights held by the Company or that otherwise relate to the business of, or any
of the properties or assets owned or used by, the Company, except, in the case
of clause (b), (c), or (d), for any such contraventions, conflicts, violations,
or other occurrences as would not cause a Material Adverse Effect.
 
 
 
14

--------------------------------------------------------------------------------

 
 
Section 4.6. Binding Obligations.  Assuming this Agreement and the other
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties thereto other than the Company, this Agreement and each
of the other Transaction Documents to which the Company is a party are duly
authorized, executed and delivered by the Company and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors rights generally.
 
Section 4.7. Capitalization of the Company.  The authorized share capital of the
Company is US $50,000 divided into 50,000 shares of a par value of US $1.00
each, of which 1,750 shares are issued and outstanding.  All of the issued and
outstanding Equity Securities and other securities (including without limitation
debt securities) of the Company are set forth on Schedule 4.7.  Except as set
forth on Schedule 4.7, there are no outstanding or authorized options, warrants,
calls, purchase agreements, participation agreements, subscription rights,
conversion rights, exchange rights or other securities or contracts that could
require the Company to issue, sell or otherwise cause to become outstanding any
of its authorized but unissued shares or any securities convertible into,
exchangeable for or carrying a right or option to purchase shares or to create,
authorize, issue, sell or otherwise cause to become outstanding any new class of
securities.  Except as set forth in Schedule 4.7, there are no conditions or
circumstances that may give rise to or provide a basis for the assertion of a
claim by any Person that such Person is entitled to acquire or receive from the
Company any Company securities.  Except as set forth in Section 4.7, there are
no outstanding shareholders’ agreements, voting trusts or arrangements,
registration rights agreements, preemptive rights, rights of first refusal or
other contracts pertaining to the capital stock of the Company to which the
Company is a party.  The issuances of all of the securities of the Company
described in this Section 4.7 have been in compliance with the laws of the
Cayman Islands.  All issued and outstanding shares of the Company are duly
authorized, validly issued, fully paid and non-assessable and have not been
issued in violation of any preemptive or similar rights.
 
 
 
15

--------------------------------------------------------------------------------

 
 
Section 4.8. Capitalization of the Non-PRC Subsidiaries.  Rich Valley Capital is
authorized to issue a maximum of 50,000 no par value shares, of which 1 share is
issued and outstanding.  The authorized share capital of Long Fortune Valley is
HK$10,000, comprised of 10,000 ordinary shares of HK$1.00 each, of which 10,000
shares are issued and outstanding.  All of the issued and outstanding Equity
Securities and other securities (including without limitation debt securities)
of the Non-PRC Subsidiaries are set forth on Schedule 4.8.  Except as set forth
on Schedule 4.8, there are no outstanding or authorized options, warrants,
calls, purchase agreements, participation agreements, subscription rights,
conversion rights, exchange rights or other securities or contracts that could
require the Non-PRC Subsidiaries to issue, sell or otherwise cause to become
outstanding any of its authorized but unissued shares or any securities
convertible into, exchangeable for or carrying a right or option to purchase
shares or to create, authorize, issue, sell or otherwise cause to become
outstanding any new class of securities.  Except as set forth in Schedule 4.8,
there are no conditions or circumstances that may give rise to or provide a
basis for the assertion of a claim by any Person that such Person is entitled to
acquire or receive from the Non-PRC Subsidiaries any of the Non-PRC
Subsidiaries’ securities.  Except as set forth in Schedule 4.8, there are no
outstanding shareholders’ agreements, voting trusts or arrangements,
registration rights agreements, preemptive rights, rights of first refusal or
other contracts pertaining to the capital stock of the Non-PRC Subsidiaries to
which either of the Non-PRC Subsidiaries is a party.  The issuances of all of
the securities of the Non-PRC Subsidiaries described in this Section 4.8 have
been in compliance with the laws of the British Virgin Islands and Hong Kong,
respectively.  All issued and outstanding shares of the Non-PRC subsidiaries are
duly authorized, validly issued, fully paid and non-assessable and have not been
issued in violation of any preemptive or similar rights.
 
Section 4.9. Capitalization of the PRC Subsidiary.  The registered capital of
Long Kong Travel is RMB 8,000,000, the payment of which is as set forth on
Schedule 4.9.  There are no other outstanding shares of capital stock or voting
securities and no outstanding commitments to issue any shares of capital stock
or voting securities after the date hereof.  The issued and outstanding shares
of capital stock of Long Kong Travel have been duly authorized, validly issued,
fully paid and non-assessable, are free of any Lien other than Liens created by
or imposed upon the holders thereof, and are not subject to preemptive rights,
rights of first refusal or any similar rights created by statute, their
respective Organizational Documents or any agreement to which Long Kong Travel
is a party or by which it is bound, and such shares constitute all of the issued
and outstanding capital stock of Long Kong Travel.  Long Fortune Valley owns,
and has good, valid and marketable title to, all shares of capital stock of Long
Kong Travel.  There are no outstanding or authorized options, warrants, purchase
agreements, participation agreements, subscription rights, conversion rights,
exchange rights or other securities or contracts that could require Long Kong
Travel to issue, sell or otherwise cause to become outstanding any of its
respective authorized but unissued shares of capital stock, or to create,
authorize, issue, sell or otherwise cause to become outstanding any new class of
capital stock.  There are no outstanding stockholders’ agreements, voting trusts
or arrangements, rights of first refusal or other contracts pertaining to the
capital stock of Long Kong Travel to which any of the Group Companies is a
party.  None of the outstanding shares of capital stock of Long Kong Travel has
been issued in violation of any rights of any Person or in violation of any Law.
 
 
 
16

--------------------------------------------------------------------------------

 
 
Section 4.10. No Redemption Requirements.  There are no outstanding contractual
obligations (contingent or otherwise) of the Company to retire, repurchase,
redeem or otherwise acquire any outstanding shares of, or other ownership
interests in, the Company or to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in any other Person.
 
Section 4.11. Compliance with Laws and Other Instruments.  Except as set forth
on Schedule 4.11 or as would not cause a Material Adverse Effect, the business
and operations of the Company and the Company Subsidiaries have been and are
being conducted in accordance with all applicable Laws and Orders.  Except as
set forth on Schedule 4.11 or as would not cause a Material Adverse Effect,
neither the Company nor the Company Subsidiaries has received notice of any
violation (or any Proceeding involving an allegation of any violation) of any
applicable Law or Order by or affecting the Company or the Company Subsidiaries
and, to the Knowledge of the Company, no Proceeding involving an allegation of
violation of any applicable Law or Order is threatened or
contemplated.  Except as set forth on Schedule 4.11 or as would not cause a
Material Adverse Effect, neither the Company nor any Company Subsidiary, is in
violation of, or (with or without notice or lapse of time or both) in default
under, or in breach of, any term or provision of its Organizational Documents or
of any indenture, loan or credit agreement, note, deed of trust, mortgage,
security agreement or other material agreement, lease, license or other
instrument, commitment, obligation or arrangement to which the Company is a
party or by which any of the Company’s properties, assets or rights are bound or
affected.  Except as set forth on Schedule 4.11 or as would not cause a Material
Adverse Effect, to the Knowledge of the Company, no other party to any material
contract, agreement, lease, license, commitment, instrument or other obligation
to which the Company, or any of the Company Subsidiaries is a party is (with or
without notice or lapse of time or both) in default thereunder or in breach of
any term thereof.  Except as set forth on Schedule 4.11, neither the Company,
nor any of the Company Subsidiaries is subject to any obligation or restriction
of any kind or character, nor is there, to the Knowledge of the Company, any
event or circumstance relating to the Company or any of the Company Subsidiaries
that materially and adversely affects in any way its business, properties,
assets or prospects or that prohibits the Company from entering into this
Agreement or would prevent or make burdensome its performance of or compliance
with all or any part of this Agreement or the consummation of the transactions
contemplated hereby or thereby.
 
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.12. Certain Proceedings.  There is no pending Proceeding that has been
commenced against the Company that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated in this Agreement.  To the Company’s Knowledge, no
such Proceeding has been threatened.
 
Section 4.13. No Brokers or Finders.  Except as disclosed in Schedule 4.13, no
person has, or as a result of the transactions contemplated herein will have,
any right or valid claim against the Company for any commission, fee or other
compensation as a finder or broker, or in any similar capacity.
 
Section 4.14. Title to and Condition of Properties.  Except as disclosed in
Schedule 4.14, or as would not cause a Material Adverse Effect, the Company and
each of the Company Subsidiaries owns (with good and marketable title in the
case of real property) or holds under valid leases or other rights to use all
real property, plants, machinery and equipment necessary for the conduct of the
business of the Company or a Company Subsidiary, as the case may be, as
presently conducted, free and clear of all Liens, except Permitted Liens.
 
Section 4.15. No Undisclosed Events.  Except as set forth on Schedule 4.15,
since December 31, 2009, no material event exists with respect to the Company or
the Company Subsidiaries or their respective businesses, properties, operations
or financial condition that would have a Material Adverse Effect on the Company
which has not been disclosed to the Acquiror Company as of the date of this
Agreement.
 
Section 4.16. Officers and Directors.  All Company officers and directors are
identified in Schedule 4.16.  To the Knowledge of the Company, none of the past
or present officers or directors of the Company have been convicted in a
criminal Proceeding or are subject to a pending criminal Proceeding, excluding
traffic violations or similar misdemeanors, nor have they been a party to any
judicial or administrative proceeding during the past ten (10) years that
resulted in a judgment, decree or final Order prohibiting activities subject to
federal or state securities laws, or a finding of any violation of federal or
state securities laws.
 
ARTICLE V

 
Representations and Warranties of the Acquiror Company
and the Acquiror Company Principal Shareholder
 
The Acquiror Company and the Acquiror Company Principal Shareholder, jointly and
severally, represent and warrant to the Company Shareholders and the Company as
follows:
 
Section 5.1. Organization and Qualification.  The Acquiror Company is duly
organized, validly existing and in good standing under the laws of Delaware, has
all requisite corporate authority and power, governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and to own, hold and operate its properties and assets as now owned,
held and operated by it.  The Acquiror Company is duly qualified, licensed or
domesticated as a foreign corporation in good standing in each jurisdiction
wherein the nature of its activities or its properties owned, held or operated
makes such qualification, licensing or domestication necessary, except where the
failure to be so duly qualified, licensed or domesticated and in good standing
would not have a Material Adverse Effect.  Schedule 5.1 sets forth a true,
correct and complete list of the Acquiror Company’s jurisdiction of organization
and each other jurisdiction in which the Acquiror Company presently conducts its
business or owns, holds and operates its properties and assets.  The Acquiror
Company has not conducted business under or otherwise used for any purpose any
fictitious name, assumed name, trade name or other name.
 
 
 
18

--------------------------------------------------------------------------------

 
 
Section 5.2. Subsidiaries.  The Acquiror Company does not own, directly or
indirectly, any equity or other ownership interest in any corporation,
partnership, joint venture or other entity or enterprise.
 
Section 5.3. Organizational Documents.  The certificate of incorporation and
by-laws of the Acquiror Company are in the form attached as Exhibit A and
Exhibit B, respectively, and no action has been taken to amend or repeal such
Organizational Documents.  The Acquiror Company is not in violation or breach of
any of the provisions of its Organizational Documents.
 
Section 5.4. Authorization.  The Acquiror Company has all requisite authority
and power (corporate and other), governmental licenses, authorizations, consents
and approvals to enter into this Agreement and each of the Transaction Documents
to which the Acquiror Company is a party, to consummate the transactions
contemplated by this Agreement and each of the Transaction Documents to which
the Acquiror Company is a party and to perform its obligations under this
Agreement and each of the Transaction Documents to which the Acquiror Company is
a party.  The execution, delivery and performance by the Acquiror Company of
this Agreement and each of the Transaction Documents to which the Acquiror
Company is a party have been duly authorized by all necessary corporate action
and do not require from the Acquiror Company Board any consent or approval that
has not been validly and lawfully obtained.  The execution, delivery and
performance by the Acquiror Company of this Agreement and each of the
Transaction Documents to which the Acquiror Company is a party requires no
authorization, consent, approval, license, exemption of or filing or
registration with any Governmental Authority or other Person.
 
Section 5.5. No Violation.  Neither the execution nor the delivery by the
Acquiror Company of this Agreement or any other Transaction Document to which
the Acquiror Company is a party, nor the consummation or performance by the
Acquiror Company of the transactions contemplated hereby or thereby will,
directly or indirectly, (a) contravene, conflict with, or result in a violation
of any provision of the Organizational Documents of the Acquiror Company (b)
contravene, conflict with, constitute a default (or an event or condition which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or acceleration of, or result in the imposition or
creation of any Lien under, any agreement or instrument to which the Acquiror
Company is a party or by which the properties or assets of the Acquiror Company
is bound; (c) contravene, conflict with, or result in a violation of, any Law or
Order to which the Acquiror Company, or any of the properties or assets owned or
used by the Acquiror Company, may be subject; or (d) contravene, conflict with,
or result in a violation of, the terms or requirements of, or give any
Governmental Authority the right to revoke, withdraw, suspend, cancel, terminate
or modify, any licenses, permits, authorizations, approvals, franchises or other
rights held by the Acquiror Company or that otherwise relate to the business of,
or any of the properties or assets owned or used by, the Acquiror Company.  The
Acquiror Company has delivered to the Company accurate and complete (through the
date hereof) copies of: (i) the stock records of the Acquiror Company; and (ii)
the minutes and other records of the meetings and other proceedings (including
any actions taken by written consent or otherwise without a meeting) of the
holders of the Acquiror Company Common Stock, the board of directors of the
Acquiror Company and all committees of the board of directors of the Acquiror
Company.  There have been no formal meetings held of, or corporate actions taken
by, the shareholders of the Acquiror Company, the Acquiror Company Board or any
committee of the Acquiror Company Board that are not fully reflected in the
documents described in clauses (i) and (ii) above. The books of account, stock
records, minute books and other records of the Acquiror Company are accurate,
up-to-date and complete in all material respects, and have been maintained in
accordance with all applicable Law and prudent business practices.
 
 
 
19

--------------------------------------------------------------------------------

 
 
Section 5.6. Binding Obligations.  Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties thereto other than the Acquiror Company, this Agreement and each of the
other Transaction Documents to which the Acquiror Company is a party are duly
authorized, executed and delivered by the Acquiror Company and constitute the
legal, valid and binding obligations of the Acquiror Company, enforceable
against the Acquiror Company in accordance with their respective terms, except
as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.
 
Section 5.7. Securities Laws.  Assuming the accuracy of the representations and
warranties of the Company Shareholders contained in Section 3.9, Section 3.10,
and Section 3.11, when issued pursuant to this Agreement, the Acquiror Company
Shares will be issued and sold in accordance with exemptions from the
registration and prospectus delivery requirements of the Securities Act and the
registration or qualification requirements of all applicable state securities
laws.
 
 
 
20

--------------------------------------------------------------------------------

 
 
Section 5.8. Capitalization.  The authorized capital stock of the Acquiror
Company consists of 50,000,000 shares of which (i) 40,000,000 shares are
designated as Acquiror Company Common Stock, of which 904,483 shares are issued
and outstanding and (ii) 10,000,000 shares are designated as preferred stock, of
which no shares are outstanding.  No shares of Acquiror Company Common Stock or
preferred stock are held by the Acquiror Company in its treasury.  All issued
and outstanding shares of the Acquiror Company Common Stock are duly authorized,
validly issued, fully paid and non-assessable, and have not been issued in
violation of any preemptive or similar rights.  At the Closing Date, the
Acquiror Company will have sufficient authorized and unissued Acquiror Company
Common Stock to consummate the transactions contemplated hereby.  All of the
issued and outstanding Equity Securities and other securities (including without
limitation debt securities) of the Acquiror Company are set forth on Schedule
5.8.  Except as set forth on Schedule 5.8, there are no outstanding options,
warrants, calls, stock appreciation rights, phantom stock or similar rights with
respect to any securities of the Acquiror Company, purchase agreements,
participation agreements, subscription rights, conversion rights, exchange
rights or other securities or contracts that could require the Acquiror Company
to issue, sell or otherwise cause to become outstanding any of its authorized
but unissued shares of capital stock or any securities convertible into,
exchangeable for or carrying a right or option to purchase shares of capital
stock or to create, authorize, issue, sell or otherwise cause to become
outstanding any new class of securities or that give any Person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and right occurring in respect of holders of the capital stock of the
Acquiror Company.  There are no conditions or circumstances that may give rise
to or provide a basis for the assertion of a claim by any Person that such
Person is entitled to acquire or receive from the Acquiror Company any Acquiror
Company Equity Securities.  There are no outstanding stockholders’ agreements,
voting trusts or arrangements, registration rights agreements, rights of first
refusal or other contracts pertaining to the capital stock or other securities
of the Acquiror Company.  The issuances of all of the shares of Acquiror Company
Common Stock described in this Section 5.8 have been in compliance with U.S.
federal and state securities laws, all other Laws and the Acquiror Company’s
Organizational Documents.  There are no bonds, debentures, notes or other
indebtedness of the Acquiror Company having the right to vote (or convertible
into, or exchangeable for or carrying a right or option to purchase, securities
having the right to vote or consent) in respect of any matters as to which
holders of Acquiror Company Common Stock may vote.  The stockholder list annexed
as Schedule 5.8 is a current stockholder list generated by the Acquiror
Company’s transfer agent and such list accurately reflects all of the issued and
outstanding Acquiror Company Common Stock as of the date of such list.
 
Section 5.9. No Redemption Requirements.  There are no outstanding contractual
obligations (contingent or otherwise) of the Acquiror Company to retire,
repurchase, redeem or otherwise acquire any outstanding shares of capital stock
of, or other ownership interests in, the Acquiror Company or to provide funds to
or make any investment (in the form of a loan, capital contribution or
otherwise) in any other Person.
 
 
 
21

--------------------------------------------------------------------------------

 
 
Section 5.10. Duly Authorized.  The issuance of the Acquiror Company Shares
pursuant to this Agreement has been duly authorized and, upon delivery to the
Company Shareholders of certificates therefor in accordance with the terms of
this Agreement, such Acquiror Company Shares will have been validly issued and
fully paid, and will be non-assessable, have the rights, preferences and
privileges specified in the Acquiror Company’s Organizational Documents, will be
free of preemptive rights and will be free and clear of all Liens and
restrictions, other than Liens created by the Company Shareholders and
restrictions on transfer imposed by this Agreement and the Securities Act.
 
Section 5.11. Compliance with Laws.  Since the formation of the Acquiror
Company, (i) the Acquiror Company and its business and operations have been and
are being conducted in accordance with all applicable Laws and Orders; and (ii)
the Acquiror Company has not received notice of any violation (or any Proceeding
involving an allegation of any violation) of any applicable Law or Order by or
affecting the Acquiror Company and no Proceeding involving an allegation of
violation of any applicable Law or Order is threatened or contemplated.  The
Acquiror Company is not subject to any obligation or restriction of any kind or
character, nor is there, to the Knowledge of the Acquiror Company and the
Acquiror Company Principal Shareholder, any event or circumstance relating to
the Acquiror Company that materially and adversely affects in any way its
business, properties, assets or prospects or that prohibits the Acquiror Company
from entering into this Agreement or would prevent or make burdensome its
performance of or compliance with all or any part of this Agreement or the
consummation of the transactions contemplated hereby.  The Acquiror Company has
not received any written communication from a Governmental Authority that
alleges that the Acquiror Company is or was not in compliance with any
applicable Law.  The Acquiror Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it.
 
Section 5.12. Certain Proceedings.  There is no pending Proceeding that has been
commenced against the Acquiror Company and that challenges, or may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
any of the transactions contemplated by this Agreement.  To the Knowledge of the
Acquiror Company, no such Proceeding has been threatened.
 
Section 5.13. No Brokers or Finders.  Except as disclosed in Schedule 5.13, no
Person has, or as a result of the transactions contemplated herein will have,
any right or valid claim against the Acquiror Company for any commission, fee or
other compensation as a finder or broker, or in any similar capacity.
 
 
 
22

--------------------------------------------------------------------------------

 
 
Section 5.14. Absence of Undisclosed Liabilities.  Except as set forth on
Schedule 5.14, the Acquiror Company has no indebtedness, obligation or liability
(whether accrued, absolute, contingent, liquidated or otherwise, whether due or
to become due).  Any and all debts, obligations or liabilities with respect to
directors and officers of the Acquiror Company will be cancelled prior to the
closing of the Share Exchange.
 
Section 5.15. No Operations.  Except as set forth on Schedule 5.15, since its
formation, the Acquiror Company has not conducted any business, nor is it a
party to any agreement or contract, whether written or oral, except for this
Agreement and each of the other Transaction Documents.
 
Section 5.16. Insurance.  Schedule 5.16 hereto contains a brief description of
all insurance policies maintained by the Acquiror Company with respect to its
business and its assets. Such policies are valid, binding and enforceable in
accordance with their terms, are in full force and effect, and all premiums due
thereon have been paid.
 
Section 5.17. Changes.  Except as set forth in Schedule 5.17, since December 31,
2009, the Acquiror Company has not:
 
(a) suffered or experienced any change in, or affecting, its condition
(financial or otherwise), properties, assets, liabilities, business, operations,
results of operations or prospects other than changes, events or conditions in
the usual and ordinary course of its business;
 
(b) made any loans or advances to any Person other than travel advances and
reimbursement of expenses made to employees, officers and directors in the
ordinary course of business;
 
(c) created or permitted to exist any Lien on any material property or asset of
the Acquiror Company, other than Permitted Liens;
 
(d) issued, sold, disposed of or encumbered, or authorized the issuance, sale,
disposition or encumbrance of, or granted or issued any option to acquire any
shares of its capital stock or any other of its securities or any Equity
Security, or altered the term of any of its outstanding securities or made any
change in its outstanding shares of capital stock or its capitalization, whether
by reason of reclassification, recapitalization, stock split, combination,
exchange or readjustment of shares, stock dividend or otherwise;
 
(e) declared, set aside, made or paid any dividend or other distribution to any
of its stockholders;
 
(f) terminated or modified any Acquiror Company Contract, except for termination
upon expiration in accordance with the terms thereof;
 
 
 
23

--------------------------------------------------------------------------------

 
 
(g) released, waived or cancelled any claims or rights relating to or affecting
the Acquiror Company or instituted or settled any Proceeding involving the
Acquiror Company;
 
(h) paid, discharged or satisfied any claim, obligation or liability;
 
(i) created, incurred, assumed or otherwise become liable for any Indebtedness;
 
(j) guaranteed or endorsed any obligation or net worth of any Person;
 
(k) acquired the capital stock or other securities or any ownership interest in,
or substantially all of the assets of, any other Person;
 
(l) changed its method of accounting or the accounting principles or practices
utilized in the preparation of its financial statements, other than as required
by GAAP; or
 
(m) entered into any agreement, or otherwise obligated itself, to do any of the
foregoing.
 
Section 5.18. Acquiror Company Contracts.  The Acquiror Company has provided to
the Company, prior to the date of this Agreement, true, correct and complete
copies of each written Acquiror Company Contract, including each amendment,
supplement and modification thereto, and an accurate description of each
Acquiror Company Contract that is not in writing, including any amendment,
supplement or modification thereto.
 
Section 5.19. No Defaults.  Each Acquiror Company Contract is a valid and
binding agreement of the Acquiror Company, and is in full force and effect.  The
Acquiror Company is not in breach or default of any Acquiror Company Contract to
which it is a party and, to the Knowledge of the Acquiror Company, no other
party to any Acquiror Company Contract is in breach or default thereof.  No
event has occurred or circumstance exists that (with or without notice or lapse
of time) would (a) contravene, conflict with or result in a violation or breach
of, or become a default or event of default under, any provision of any Acquiror
Company Contract or (b) permit the Acquiror Company or any other Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate or modify any Acquiror
Company Contract.  The Acquiror Company has not received notice of the pending
or threatened cancellation, revocation or termination of any Acquiror Company
Contract to which it is a party.  There are no renegotiations of, or attempts to
renegotiate, or outstanding rights to renegotiate any material terms of any
Acquiror Company Contract.
 
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.20. Employees.  Except as set forth in Schedule 5.20, the Acquiror
Company has no employees, independent contractors or other Persons providing
services to it.  Except as would not have a Material Adverse Effect, the
Acquiror Company and its operations are and have always been in full compliance
with all Laws regarding employment, wages, hours, benefits, equal opportunity,
collective bargaining, the payment of Social Security and other Taxes, and
occupational safety and health.  The Acquiror Company is not liable for the
payment of any compensation, damages, Taxes, fines, penalties or other amounts,
however designated, for failure to comply with any of the foregoing Laws.
 
Section 5.21. Officers and Directors.  All Acquiror Company officers and
directors are identified in Schedule 5.21.  To the Knowledge of the Acquiror
Company, none of the past or present officers or directors of the Acquiror
Company have been convicted in a criminal Proceeding or are subject to a pending
criminal Proceeding, excluding traffic violations or similar misdemeanors, nor
have they been a party to any judicial or administrative Proceeding during the
past ten (10) years that resulted in a judgment, decree or final Order
prohibiting activities subject to federal or state securities laws, or a finding
of any violation of federal or state securities laws.
 
Section 5.22. Tax Returns.  The Acquiror Company has filed all Tax Returns
required to be filed (if any) by or on behalf of the Acquiror Company (on or
prior to the Closing Date) and has paid when due all Taxes of the Acquiror
Company required to have been paid (whether or not reflected on any Tax
Return).  All such Tax Returns were accurately and completely prepared and
comply with all Applicable Laws.  No Governmental Authority in any jurisdiction
has made a claim, assertion or threat to Acquiror Company that the Acquiror
Company is or may be subject to taxation by such jurisdiction.  The most recent
Financial Statements contained in the SEC Documents reflect an adequate reserve
and fully accrue all actual and contingent liabilities for unpaid Taxes with
respect to all periods through the date thereof and the Acquiror Company has
made adequate provision for unpaid Taxes after that date in its books and
records. No Acquiror Company Tax Return has ever been examined or audited by any
Governmental Authority.  There are no Liens with respect to Taxes on the
Acquiror Company’s property or assets, other than Permitted Liens and there are
no Tax rulings, requests for rulings, or closing agreements relating to the
Acquiror Company for any period (or portion of a period) that would affect any
period after the date hereof.  There are no unsatisfied liabilities for Taxes,
including Acquiror Company Tax liabilities for interest, additions to Tax and
penalties thereon and related expenses, with respect to which any notice of
deficiency or similar document has been received by the Acquiror Company.
 
Section 5.23. No Adjustments, Changes.  Neither the Acquiror Company nor any
other Person on behalf of the Acquiror Company (a) has executed or entered into
a closing agreement pursuant to Section 7121 of the Code or any predecessor
provision thereof or any similar provision of state, local or foreign Law; or
(b) has agreed to or is required to make any adjustments pursuant to Section
481(a) of the Code or any similar provision of state, local or foreign Law.
 
 
 
25

--------------------------------------------------------------------------------

 
 
Section 5.24. No Disputes.  The Acquiror Company has delivered to the Company
true, correct and complete copies of all Tax Returns and examination reports and
statements of deficiencies assessed or asserted against or agreed to by the
Acquiror Company, if any, for each of the last two (2) years and any and all
correspondence with respect to the foregoing.  There is no pending audit,
examination, investigation, dispute, proceeding or claim with respect to any
Taxes of the Acquiror Company, nor is any such claim or dispute pending or
contemplated.  The Acquiror Company has not received notice of any such audit,
examination, investigation, dispute, proceeding or claim with respect to any
Taxes with respect to any periods.
 
Section 5.25. Not a U.S. Real Property Holding Corporation.  The Acquiror
Company is not and has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code at any time
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
 
Section 5.26. No Tax Allocation, Sharing.  The Acquiror Company is not and has
not been a party to any Tax allocation or sharing agreement.
 
Section 5.27. No Other Arrangements.  The Acquiror Company is not a party to any
agreement, contract or arrangement for services that would result, individually
or in the aggregate, in the payment of any amount that would not be deductible
by reason of Section 162(m), 280G or 404 of the Code.  The Acquiror Company is
not a “consenting corporation” within the meaning of Section 341(f) of the
Code.  The Acquiror Company does not have any “tax-exempt bond financed
property” or “tax-exempt use property” within the meaning of Section 168(g) or
(h), respectively of the Code.  The Acquiror Company does not have any
outstanding closing agreement, ruling request, request for consent to change a
method of accounting, subpoena or request for information to or from a
Governmental Authority in connection with any Tax matter.  During the last two
(2) years, the Acquiror Company has not engaged in any exchange with a related
party (within the meaning of Section 1031(f) of the Code) under which gain
realized was not recognized by reason of Section 1031 of the Code.  The Company
is not a party to any reportable transaction within the meaning of Treasury
Regulation Section 1.6011-4.
 
Section 5.28. Material Assets.  The financial statements of the Acquiror Company
set forth in the SEC Documents reflect the material properties and assets (real
and personal) owned or leased by the Acquiror Company.
 
Section 5.29. Litigation; Orders.  There is no Proceeding (whether federal,
state, local or foreign) pending or, to the Knowledge of the Acquiror Company,
threatened against or affecting the Acquiror Company or any of Acquiror
Company’s properties, assets, business or employees.  To the Knowledge of the
Acquiror Company, there is no fact that might result in or form the basis for
any such Proceeding.  The Acquiror Company is not subject to any Orders.
 
 
 
26

--------------------------------------------------------------------------------

 
 
Section 5.30. Licenses.  The Acquiror Company possesses from the appropriate
Governmental Authority all licenses, permits, authorizations, approvals,
franchises and rights that are necessary for the Acquiror Company to engage in
its business as currently conducted and to permit the Acquiror Company to own
and use its properties and assets in the manner in which it currently owns and
uses such properties and assets (collectively, “Acquiror Company Permits”).  The
Acquiror Company has not received notice from any Governmental Authority or
other Person that there is lacking any license, permit, authorization, approval,
franchise or right necessary for the Acquiror Company to engage in its business
as currently conducted and to permit the Acquiror Company to own and use its
properties and assets in the manner in which it currently owns and uses such
properties and assets.  The Acquiror Company Permits are valid and in full force
and effect.  No event has occurred or circumstance exists that may (with or
without notice or lapse of time): (a) constitute or result, directly or
indirectly, in a violation of or a failure to comply with any Acquiror Company
Permit; or (b) result, directly or indirectly, in the revocation, withdrawal,
suspension, cancellation or termination of, or any modification to, any Acquiror
Company Permit.  The Acquiror Company has not received notice from any
Governmental Authority or any other Person regarding: (a) any actual, alleged,
possible or potential contravention of any Acquiror Company Permit; or (b) any
actual, proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to, any Acquiror Company
Permit.  All applications required to have been filed for the renewal of such
Acquiror Company Permits have been duly filed on a timely basis with the
appropriate Persons, and all other filings required to have been made with
respect to such Acquiror Company Permits have been duly made on a timely basis
with the appropriate Persons.  All Acquiror Company Permits are renewable by
their terms or in the ordinary course of business without the need to comply
with any special qualification procedures or to pay any amounts other than
routine fees or similar charges, all of which have, to the extent due, been duly
paid.
 
Section 5.31. Interested Party Transactions.  Except as set forth in Schedule
5.31, no officer, director or principal stockholder of the Acquiror Company or
any Affiliate or “associate” (as such term is defined in Rule 405 of the
Commission under the Securities Act) of any such Person, has or has had, either
directly or indirectly, (a) an interest in any Person which (i) furnishes or
sells services or products which are furnished or sold or are proposed to be
furnished or sold by the Acquiror Company, or (ii) purchases from or sells or
furnishes to, or proposes to purchase from, sell to or furnish the Acquiror
Company any goods or services; (b) a beneficial interest in any contract or
agreement to which the Acquiror Company is a party or by which it may be bound
or affected; or (c) any material interest in any property, real or personal,
tangible or intangible, used in or pertaining to the Acquiror Company’s
business.
 
 
 
27

--------------------------------------------------------------------------------

 
 
Section 5.32. Governmental Inquiries.  The Acquiror Company has not received any
material written inspection report, questionnaire, inquiry, demand or request
for information from any Governmental Authority.  Without limiting the
generality of the foregoing, neither the Acquiror Company nor any of its
officers or directors is, or has been, the subject of any formal or informal
inquiry or investigation by the SEC or FINRA or to its actual Knowledge, was
there any formal or informal inquiry or investigation of the Acquiror Company or
its officers or directors prior to the date hereof.
 
Section 5.33. Bank Accounts and Safe Deposit Boxes.  Schedule 5.33 discloses the
title and number of each bank or other deposit or financial account, and each
lock box and safety deposit box of the Acquiror Company, the financial
institution at which that account or box is maintained and the names of the
persons authorized to draw against the account or otherwise have access to the
account or box, as the case may be.
 
Section 5.34. Intellectual Property.  The Acquiror Company does not own, use or
license any Intellectual Property in its business as presently conducted.
 
Section 5.35. Title to and Condition of Properties.  The Acquiror Company owns
(with good and marketable title in the case of real property) or holds under
valid leases the rights to use all real property, plants, machinery, equipment
and other personal property necessary for the conduct of its business as
presently conducted, free and clear of all Liens, except Permitted Liens.
 
Section 5.36. SEC Documents; Financial Statements.  Except as set forth on
Schedule 5.36, the Acquiror Company has filed all reports required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, (the foregoing materials being collectively referred to herein as the
“SEC Documents”).  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  All Acquiror
Company Contracts to which the Acquiror Company is a party or to which the
property or assets of the Acquiror Company are subject have been appropriately
filed as exhibits to the SEC Documents as and to the extent required under the
Exchange Act.  The financial statements of the Acquiror Company included in the
SEC Documents (“Financial Statements”) comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto, or, in the
case of unaudited statements as permitted by Form 10-Q or Form 10-QSB, as the
case may be, of the Commission), and fairly present in all material respects
(subject in the case of unaudited statements, to normal, recurring audit
adjustments) the financial position of the Acquiror Company as at the dates
thereof and the results of its operations and cash flows for the periods then
ended.  The books and records of the Acquiror Company are true, accurate and
complete in all material respects.
 
 
 
28

--------------------------------------------------------------------------------

 
 
Section 5.37. Internal Accounting Controls.  The Acquiror Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorizations, (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (c) access
to assets is permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Acquiror Company has established disclosure
controls and procedures for the Acquiror Company and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Acquiror Company in the reports it submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms.  The Acquiror Company’s certifying officers
have evaluated the effectiveness of the Acquiror Company’s disclosure controls
and procedures as of the end of the periods covered by the Acquiror Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Acquiror Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the Acquiror Company's internal control over
financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Acquiror
Company’s internal control over financial reporting.
 
Section 5.38. Accountants.  The Acquiror Company’s accounting firm is set forth
on Schedule 5.38.  To the Knowledge of the Acquiror Company, such accounting
firm: (i) is a registered public accounting firm as required by the Exchange Act
and (ii) expressed its opinion with respect to the financial statements included
in the Acquiror Company’s annual report for the year ended December 31, 2009.
 
Section 5.39. No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind, including but not limited to any disagreements
regarding fees owed for services rendered, presently existing, or reasonably
anticipated by the Acquiror Company to arise, between the Acquiror Company and
the accountants and lawyers formerly or presently employed by the Acquiror
Company which could affect the Acquiror Company’s ability to perform any of its
obligations under this Agreement, and the Acquiror Company is current with
respect to any fees owed to its accountants and lawyers.
 
 
 
29

--------------------------------------------------------------------------------

 
 
Section 5.40. Regulation M Compliance.  The Acquiror Company has not, and to the
Knowledge of the Acquiror Company no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Acquiror
Company to facilitate the sale or resale of any of the Acquiror Company Common
Stock, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the securities of the Acquiror Company, or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Acquiror Company.
 
Section 5.41. Business Records and Due Diligence.  Prior to the date hereof, the
Acquiror Company delivered to the Company all records and documents relating to
the Acquiror Company which the Acquiror Company possesses (except as set forth
on Schedule 5.41), including, without limitation, books, records, government
filings, Tax Returns, Organizational Documents, corporate records, stock
records, consent decrees, orders, and correspondence, director and shareholder
minutes, resolutions and written consents, stock ownership records, financial
information and records, and other documents used in or associated with the
Acquiror Company and its Subsidiaries.
 
Section 5.42. Investment Company.  The Acquiror Company is not, and is not an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
Section 5.43. Stock Option Plans; Employee Benefits.  The Acquiror Company has
no stock option plans providing for the grant by the Acquiror Company of stock
options or other securities or stock appreciation rights, phantom stock or
similar rights, to directors, officers, or employees or any other Persons.  The
Acquiror Company has no employee benefit plans or arrangements covering their
present or former employees, officers or directors or providing benefits to such
persons in respect of services provided the Acquiror Company.  Neither the
consummation of the transactions contemplated hereby alone, nor in combination
with another event, with respect to each past or present director, officer,
employee or consultant of the Acquiror Company, will result in (a) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from the Acquiror Company, (b) any increase in the amount
of compensation or benefits payable to any such individual or (c) any
acceleration of the vesting or timing of payment of compensation payable to any
such individual.  No agreement, arrangement or other contract of the Acquiror
Company provides benefits or payments contingent upon, triggered by, or
increased as a result of a change in the ownership or effective control of the
Acquiror Company.  Without limiting the generality of the foregoing, the
Acquiror Company does not, and since its inception never has, maintained or
contributed to any “employee pension benefit plans” (as defined in Section
3(2) of ERISA), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) or any other benefit plan for the benefit of any current or former
employees, consultants, officers or directors of the Acquiror Company.
 
 
 
30

--------------------------------------------------------------------------------

 
 
Section 5.44. Environmental and Safety Matters.  The Acquiror Company has at all
times been and is in compliance with all Environmental Laws applicable to the
Acquiror Company.  There are no Proceedings pending or threatened against the
Acquiror Company alleging the violation of any Environmental Law or
Environmental Permit applicable to the Acquiror Company or alleging that the
Acquiror Company is a potentially responsible party for any environmental site
contamination.  Neither this Agreement nor the consummation of the transactions
contemplated by this Agreement shall impose any obligations to notify or obtain
the consent of any Governmental Authority or third Persons under any
Environmental Laws applicable to the Acquiror Company.
 
Section 5.45. Money Laundering Laws.  The operations of the Acquiror Company are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”) and no Proceeding involving the Acquiror Company with respect to the
Money Laundering Laws is pending or, to the Knowledge of the Acquiror Company,
threatened.
 
Section 5.46. Questionable Payments. Neither the Acquiror Company nor, to the
Acquiror Company’s Knowledge, any of its current or former stockholders,
directors, officers, employees, agents or other Persons acting on behalf of the
Acquiror Company, has on behalf of the Acquiror Company or in connection with
the Acquiror Company’s businesses: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the
Acquiror Company; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.
 
Section 5.47. Solvency.  Except as set forth on Schedule 5.47, the Acquiror
Company has not (a) made a general assignment for the benefit of creditors; (b)
filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by its creditors; (c) suffered the appointment of a
receiver to take possession of all, or substantially all, of its assets; (d)
suffered the attachment or other judicial seizure of all, or substantially all,
of its assets; or (e) made an offer of settlement, extension or composition to
its creditors generally.
 
 
 
31

--------------------------------------------------------------------------------

 
 
Section 5.48. Foreign Corrupt Practices Act.  Neither the Acquiror Company, nor
to the Knowledge of the Acquiror Company, any agent or other person acting on
behalf of the Acquiror Company, has, directly or indirectly: (a) used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (b) made any unlawful payment
to foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (c) failed to
disclose fully any contribution made by the Acquiror Company or any of its
Subsidiaries (or made by any Person acting on their behalf of which the Acquiror
Company is aware) or any members of their respective management which is in
violation of any Legal Requirement, or (d) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was applicable to the Acquiror Company.
 
Section 5.49. No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists with respect to the Acquiror Company or its Subsidiaries (other than with
respect to the Share Exchange and the other transactions contemplated by this
Agreement and the Transaction Documents) or their respective businesses,
properties, prospects, operations or financial condition, which, under
applicable Law, rule or regulation, requires public disclosure or announcement
by the Acquiror Company but which has not been so publicly announced or
disclosed since December 31,2009, or will not be publicly announced in a Form
8-K filed with the SEC within four (4) business days after the Closing.
 
Section 5.50. Adverse Interest.  No current officer, director, Affiliate or
person known to the Acquiror Company to be the record or beneficial owner in
excess of 5% of Acquiror Company Common Stock or any person known to be an
associate of any of the foregoing is a party adverse to Acquiror Company or has
a material interest adverse to Acquiror Company in any material pending legal
proceeding.
 
Section 5.51. Investor Status.  The Acquiror Company Principal Shareholder is an
Accredited Investor and has sufficient Knowledge and experience in finance,
securities, investments and other business matters to be able to protect its
interests in connection with the transactions contemplated by this
Agreement.  The Acquiror Company has consulted, to the extent that it has deemed
necessary, with its Tax, legal, accounting and financial advisors concerning its
investment in the Company Shares.  The Acquiror Company understands the various
risks of an investment in the Company Shares and can afford to bear such risks
for an indefinite period of time, including, without limitation, the risk of
losing its entire investment in the Company Shares.  The Acquiror Company
Principal Shareholder represents that its principal business address is set
forth on Schedule 5.51 hereto.
 
 
 
32

--------------------------------------------------------------------------------

 
 
Section 5.52. Access to Information.  The Acquiror Company has been furnished
during the course of the transactions contemplated by this Agreement with all
information regarding the Company that it has requested and all such information
is sufficient for such Person or entity to evaluate the risks of investing in
the Company.  The Acquiror Company has been afforded the opportunity to ask
questions of and receive answers concerning the Company and the terms and
conditions of the transactions contemplated by this Agreement and the other
Transaction Documents.  The Acquiror Company is not relying on any
representations and warranties concerning the Company made by the Company or any
officer, employee or agent of the Company, other than those contained in this
Agreement.
 
Section 5.53. Purpose of Investment.  The Acquiror Company is acquiring the
Company Shares to be acquired hereunder for its own account, for investment and
not for distribution or resale to others.  The Acquiror Company acknowledges the
Company Shares cannot be sold or otherwise transferred unless either (a) the
transfer of such securities is registered under the Securities Act or (b) an
exemption from registration of such securities is available and the Company
Shares will contain a legend to that effect.  The Acquiror Company understands
and acknowledges that the Company is under no obligation to register the Company
Shares for sale under the Securities Act.
 
Section 5.54. Absence of Regulatory Review.  The Acquiror Company acknowledges
that the Company Shares to be acquired hereunder have not been recommended by
any federal or state securities commission or regulatory authority, that the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of any information concerning the Company that has been supplied to such Person
or entity and that any representation to the contrary is a criminal offense.
 
Section 5.55. Untrue Statements.  Neither this Agreement nor the Transaction
Documents nor the Schedules hereto or thereto nor any other documents,
certificates or instruments furnished to the Company or the Company Shareholders
by or on behalf of Acquiror Company or the Acquiror Company Principal
Shareholder in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.
 
Section 5.56. Board Recommendation.  The Acquiror Company Board, by unanimous
consent, has determined that this Agreement and the transactions contemplated by
this Agreement are advisable and in the best interests of the Acquiror Company’s
stockholders and has duly authorized this Agreement and the transactions
contemplated by this Agreement.
 
 
 
33

--------------------------------------------------------------------------------

 
 
Section 5.57. Certain Registration Matters.  The Acquiror Company has not
granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Acquiror Company registered
with the SEC or any other Governmental Authority that have not been satisfied.
 
Section 5.58. Application of Takeover Protections.  The Acquiror Company has
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Acquiror Company’s certificate of incorporation (or similar charter documents)
or the laws of the State of Delaware that is or could become applicable to the
Company Shareholders as a result of the Company Shareholders and the Acquiror
Company fulfilling their obligations or exercising their rights under this
Agreement, including without limitation as a result of the Acquiror Company’s
issuance of the Acquiror Company Shares and the Company Shareholders’ ownership
of the Acquiror Company Shares.
 
Section 5.59. Listing and Maintenance Requirements.  The Acquiror Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the requirements for continued quotation of the
Acquiror Company Common Stock on the over-the-counter automated quotation
service administered by the FINRA (“OTCBB”), provided the rules and regulations
of the FINRA have been complied with in connection with the Share Exchange.  No
approval of the shareholders of the Acquiror Company is required for the
Acquiror Company to issue and deliver to the Company Shareholders the Acquiror
Company Common Stock contemplated by this Agreement.
 
Section 5.60. No Integrated Offering.  Assuming the accuracy of the Company
Shareholders’ representations and warranties set forth in Article III, neither
the Acquiror Company, nor any of its Affiliates, nor any Person acting on its or
their behalf, has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Acquiror Company Shares to be integrated with
prior offerings by the Acquiror Company for purposes of (a) the Securities Act
which would require the registration of any such securities under the Securities
Act, or (b) any applicable shareholder approval provisions of any trading market
or quotation medium on which any of the securities of the Acquiror Company are
listed or designated.
 
Section 5.61. Approval by the Acquiror Company Principal Shareholder.  The Share
Exchange and the other transactions described herein have been duly approved by
the consent of the Acquiror Company Principal Shareholder.
 
Section 5.62. Disclosure.  The Acquiror Company confirms that neither it nor any
Person acting on its behalf has provided the Company Shareholders or their
agents or counsel with any information that the Acquiror Company believes
constitutes material, non-public information, except insofar as the existence
and terms of the proposed transactions hereunder may constitute such information
and except for information that will be disclosed by the Acquiror Company under
a Form 8-K filed with the SEC within four (4) business days after the
Closing.  The Acquiror Company understands and confirms that the Company
Shareholders will rely on the foregoing representations and covenants in
effecting transactions in securities of the Acquiror Company.  All of the
representations and warranties of the Acquiror Company and the Acquiror Company
Principal Shareholder set forth in this Agreement are true and correct and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
Representations and Warranties of
Acquiror Company Principal Shareholder
 
The Acquiror Company Principal Shareholder represents and warrants to the
Company and each Company Shareholder as follows:
 
Section 6.1. Authority.  The Acquiror Company Principal Shareholder has all
requisite authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to enter into this Agreement and each of
the other Transaction Documents to which the Acquiror Company Principal
Shareholder is a party and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents to which the Acquiror
Company Principal Shareholder is a party, and to perform its obligations under
this Agreement and each of the other Transaction Documents to which the Acquiror
Company Principal Shareholder is a party.  The execution, delivery and
performance by the Acquiror Company Principal Shareholder of this Agreement and
each of the other Transaction Documents to which the Acquiror Company Principal
Shareholder is a party requires no authorization, consent, approval, license,
exemption of or filing or registration with any Governmental Authority or other
Person.  Assuming this Agreement and the other Transaction Documents have been
duly and validly authorized, executed and delivered by the parties thereto other
than the Acquiror Company Principal Shareholder, this Agreement and the other
Transaction Documents to which the Acquiror Company Principal Shareholder is a
party constitutes the legal, valid and binding obligation of the Acquiror
Company Principal Shareholder, enforceable against the Acquiror Company
Principal Shareholder in accordance with their respective terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.
 
Section 6.2. No Conflict.  Neither the execution or delivery by the Acquiror
Company Principal Shareholder of this Agreement or any other Transaction
Document to which it is a party, nor the consummation or performance by the
Acquiror Company Principal Shareholder of the transactions contemplated hereby
or thereby will, directly or indirectly, (a) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which the Acquiror Company
Principal Shareholder is a party or by which the properties or assets of the
Acquiror Company Principal Shareholder is bound; (b) contravene, conflict with,
or result in a violation of, any Law or Order to which the Acquiror Company
Principal Shareholder, or any of the properties or assets thereof, may be
subject; or (c) require the consent of any third party or Governmental
Authority.
 
 
 
35

--------------------------------------------------------------------------------

 
 
Section 6.3. Ownership of Acquiror Company Common Stock.  The Acquiror Company
Principal Shareholder owns, of record and beneficially, and has good, valid and
indefeasible title to and the right to its Acquiror Company Common Stock free
and clear of any and all Liens.  There are no options, rights, voting trusts,
shareholder agreements or any other contracts or understandings to which the
Acquiror Company Principal Shareholder is a party or by which the Acquiror
Company Principal Shareholder or the Acquiror Company Common Stock held by the
Acquiror Company Principal Shareholder are bound with respect to the issuance,
sale, transfer, voting or registration of the Acquiror Company Common
Stock.  The Acquiror Company Principal Shareholder owns, of record or
beneficially, no other shares of capital stock, or convertible securities, of
the Acquiror Company and has no rights to acquire any such capital stock or
securities.
 
Section 6.4. Litigation.  There is no pending Proceeding against the Acquiror
Company Principal Shareholder, including but not limited to, any Proceeding that
involves the Acquiror Company Common Stock held by the Acquiror Company
Principal Shareholder, or that challenges, or may have the effect of preventing,
delaying or making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement and, to the Knowledge of the
Acquiror Company Principal Shareholder, no such Proceeding has been threatened,
and no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Proceeding.
 
Section 6.5. No Brokers or Finders.  No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Acquiror Company Principal Shareholder for any commission, fee or other
compensation as a finder or broker, or in any similar capacity.
 
Section 6.6. Access to Information.  The Acquiror Company Principal Shareholder
has been furnished during the course of the transactions contemplated by this
Agreement with all information regarding the Company that it has requested and
all such information is sufficient for the Acquiror Company Principal
Shareholder to evaluate the risks of investing in the Company.  The Acquiror
Company Principal Shareholder has been afforded the opportunity to ask questions
of and receive answers concerning the Company.  The Acquiror Company Principal
Shareholder is not relying on any representations and warranties concerning the
Company or any Company Shareholders made by any Person, other than those
contained in this Agreement.
 
 
 
36

--------------------------------------------------------------------------------

 
 
Section 6.7. Accredited Investor.  The Acquiror Company Principal Shareholder is
an “Accredited Investor”.  The address of the Acquiror Company Principal
Shareholder’s principal office is set forth on Schedule 5.51.
 
ARTICLE VII

 
Conditions Precedent of the Acquiror Company
 
The Acquiror Company’s obligation to acquire the Shares and to take the other
actions required to be taken by the Acquiror Company at the Closing Date is
subject to the satisfaction, at or prior to the Closing Date, of each of the
following conditions (any of which may be waived by the Acquiror Company, in
whole or in part):
 
Section 7.1. Accuracy of Representations and Warranties.  The representations
and warranties of the Company and the Company Shareholders set forth in this
Agreement or in any Schedule or certificate delivered pursuant hereto shall be
true and correct in all material respects as of the date of this Agreement, and
as of the Closing Date, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedule.
 
Section 7.2. Performance of Covenants.  All of the covenants, agreements and
obligations that the Company and the Company Shareholders are required to
perform or to comply with pursuant to this Agreement (considered collectively),
and each of these covenants, agreements and obligations (considered
individually), must have been duly performed and complied with in all material
respects.
 
Section 7.3. Preparation of Form 8-K.  The Acquiror Company shall have received
confirmation from the Company that a Form 8-K with respect to the transactions
contemplated by this Agreement shall be prepared and filed with the SEC within
four (4) business days following the closing of the transactions contemplated by
this Agreement, which shall contain all of the material information, including
financial statements, required to be included therein.
 
Section 7.4. Consents.  All material consents, waivers, approvals,
authorizations or orders required to be obtained, and all filings required to be
made, by the Company and/or the Company Shareholders for the authorization,
execution and delivery of this Agreement and the consummation by them of the
transactions contemplated by this Agreement, shall have been obtained and made
by the Company or the Company Shareholders, as the case may be.
 
 
 
37

--------------------------------------------------------------------------------

 
 
Section 7.5. Closing Documents.  The Company and the Company Shareholders must
deliver to the Acquiror Company at the Closing of the Share Exchange:
 
(a) share certificates evidencing the Shares, along with executed share transfer
instruments transferring such Shares to the Acquiror Company together with a
certified copy of a board resolution of the Company approving the registration
of the transfer of the Shares to Acquiror Company (subject to closing of the
Share Exchange;
 
(b) each of the Transaction Documents to which the Company and/or the Company
Shareholders are a party, duly executed by the Company and/or the Company
Shareholders, as the case may be;
 
(c) a certificate executed by an officer or director of the Company, certifying
the satisfaction of the conditions specified in Section 7.1 and Section 7.2
relating to the Company;
 
(d) a certificate executed by an authorized officer or director of each Company
Shareholder that is an entity, certifying the satisfaction of the conditions
specified in Section 7.1 and Section 7.2 relating to each Company Shareholder;
and
 
(e) such other documents as the Acquiror Company may reasonably request.
 
Section 7.6. No Proceedings.  There shall not have been commenced or threatened
against the Acquiror Company, the Company or the Acquiror Company Principal
Shareholder, or against any Affiliate of any of them, any Proceeding (which
Proceeding remains unresolved as of the Closing Date) (a) involving any
challenge to, or seeking damages or other relief in connection with, any of the
transactions contemplated by this Agreement, or (b) that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with any of the
transactions contemplated by this Agreement.
 
Section 7.7. No Claim Regarding Share Ownership or Consideration.  There shall
not have been made or threatened by any Person any claim asserting that such
Person (a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the Company Shares or any other shares, voting, equity, or
ownership interest in, the Company, or (b) is entitled to all or any portion of
the Acquiror Company Shares.
 
Section 7.8. Delivery of Audit Report and Financial Statements.  The Company
shall have completed the Company’s financial statements for all periods required
to be filed in a Form 8-K, including financial statements for the quarter ended
June 30, 2010, to be filed within four (4) business days following the Closing.
 
 
 
38

--------------------------------------------------------------------------------

 
 
Section 7.9. Share Transfer Instruments.  The Company or the Company
Shareholders shall have delivered to the Acquiror Company copies of the executed
share transfer instruments in respect of the transfer of the Company Shares to
the Acquiror Company.
 
ARTICLE VIII

 
Conditions Precedent of the Company and the Company Shareholders
 
The Company Shareholders’ obligation to transfer the Company Shares and the
obligations of the Company to take the other actions required to be taken by the
Company in advance of or at the Closing Date are subject to the satisfaction, at
or prior to the Closing Date, of each of the following conditions (any of which
may be waived by the Company and the Company Shareholders jointly, in whole or
in part):
 
Section 8.1. Accuracy of Representations.  The representations and warranties of
the Acquiror Company and Acquiror Company Principal Shareholder set forth in
this Agreement or in any Schedule or certificate delivered pursuant hereto shall
be true and correct in all material respects as of the date of this Agreement,
and as of the Closing Date, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedules.
 
Section 8.2. Performance by the Acquiror Company.  All of the covenants,
agreements and obligations that the Acquiror Company and Acquiror Company
Principal Shareholder are required to perform or to comply with pursuant to this
Agreement (considered collectively), and each of these covenants, agreements and
obligations (considered individually), must have been performed and complied
with in all respects.
 
Section 8.3. Certificate of Officer.  The Acquiror Company shall have delivered
to the Company a certificate, dated the Closing Date, executed by an officer of
the Acquiror Company, certifying the satisfaction of the conditions specified in
Section 8.1 and Section 8.2 relating to the Acquiror Company.
 
Section 8.4. Certificate of Acquiror Company Principal Shareholder.  The
Acquiror Company Principal Shareholder will have delivered to the Company a
certificate, dated the Closing Date, executed by the Acquiror Company Principal
Shareholder or a duly authorized officer or trustee thereof, certifying the
satisfaction of the conditions specified in Section 8.1 and Section 8.2 relating
to the Acquiror Company Principal Shareholder.
 
Section 8.5. Consents.  All material consents, waivers, approvals,
authorizations or orders required to be obtained, and all filings required to be
made, by the Acquiror Company for the authorization, execution and delivery of
this Agreement and the consummation by it of the transactions contemplated by
this Agreement, shall have been obtained and made by the Acquiror Company.
 
 
 
39

--------------------------------------------------------------------------------

 
 
Section 8.6. Schedule 14(f) Filing.  The Schedule 14(f) Filing shall have been
filed with the Commission and mailed to the stockholders of the Acquiror Company
by the Acquiror Company.
 
Section 8.7. Amendments to Organizational Documents.  The by-laws of the
Acquiror Company shall have been amended in the manner requested by the Company.
 
Section 8.8. Appointment of Officers and Directors.  (a) Zhang Shanjiu shall
have been appointed or elected to serve as the Chairman of the Acquiror Company
Board and President and Chief Executive Officer effective upon the Closing Date
and (b) Yu Xinbo shall have been elected or appointed Chief Financial Officer of
the Acquiror Company, Kong Xianghai shall have been elected or appointed Chief
Administrative Officer of the Acquiror Company and Chen Rongguang shall have
been elected or appointed Chief Operating Officer of the Acquiror Company; each
effective upon the Closing Date.
 
Section 8.9. Closing Documents.  The Acquiror Company will have delivered the
following documents to the Company and/or the Company Shareholders:
 
(a) share certificates evidencing Acquiror Company Shares to be issued pursuant
to Section 2.1;
 
(b) a Secretary’s Certificate, dated the Closing Date, certifying attached
copies of (i) the Organizational Documents of the Acquiror Company, (ii) the
resolutions of the Acquiror Company Board approving this Agreement, the other
Transaction Documents to which it is a party, and the transactions contemplated
hereby; (iii) the incumbency of each authorized officer of the Acquiror Company
signing this Agreement and any other Transaction Document or agreement or
instrument contemplated hereby or thereby to which the Acquiror Company is a
party; and (iv) the resolutions accomplishing the elections or appointments
contemplated by Section 8.8.
 
(c) a Certificate of Good Standing of the Acquiror Company from its jurisdiction
of incorporation dated a date within ten (10) days of the Closing Date;
 
(d) each of the Transaction Documents to which the Acquiror Company is a party,
duly executed by the Acquiror Company;
 
(e) each of the Transaction Documents to which the Acquiror Company Principal
Shareholder is a party, duly executed by the Acquiror Company Principal
Shareholder;
 
(f) the resignation of Timothy P. Halter as an officer and director of the
Acquiror Company, with the resignation as director to be effective upon
expiration of the applicable waiting period under Rule 14f-1 of the Exchange
Act;
 
 
 
40

--------------------------------------------------------------------------------

 
 
(g) a statement from the Acquiror Company’s transfer agent regarding the number
of issued and outstanding shares of Acquiror Company Common Stock immediately
before and after the Closing of the Share Exchange;
 
(h)  a Certificate of Compliance, evidencing the Acquiror Company’s compliance
with Section 351 and/or 368 of the Code; and
 
(i) a Certificate of Compliance in connection with the Joint Plan.
 
Section 8.10. No Proceedings.  There shall not have been commenced or threatened
against the Acquiror Company, the Company or the Company Shareholders, or
against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the date of this Agreement) (a) involving any challenge to, or
seeking damages or other relief in connection with, any of the transactions
contemplated hereby or by the Transaction Documents, or (b) that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the transactions contemplated hereby.
 
Section 8.11. No Claim Regarding Stock Ownership or Consideration.  There shall
not have been made or threatened by any Person any claim asserting that such
Person (a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of any Acquiror Company Common Stock or any other stock, voting,
equity, or ownership interest in, the Acquiror Company or (b) is entitled to all
or any portion of the Acquiror Company Shares.
 
Section 8.12. Employment Agreements.  Long Kong Travel and/or the Acquiror
Company shall have executed and delivered employment agreements with each of Mr.
Zhang, Mr. Yu, Mr. Kong and Mr. Chen, in form and substance reasonably
satisfactory to the Company.
 
Section 8.13. Applicable Exemption from Registration under Securities Act.  The
Company and the Company Shareholders shall be satisfied that the issuance of the
Acquiror Company Shares by the Acquiror Company to the Company Shareholders, in
connection with the Share Exchange, shall be exempt from registration pursuant
to Section 4(2) of the Securities Act or any other applicable exemption
therefrom.
 
Section 8.14. No Bankruptcy Proceedings.  No proceeding in which the Acquiror
Company shall be a debtor, defendant or party seeking an order for its own
relief or reorganization shall have been brought or be pending by or against the
Acquiror Company or under any United States, state or foreign bankruptcy or
insolvency Law.
 
Section 8.15. Form 8-K.  A final draft of the Form 8-K, which describes this
Agreement and the Transaction Documents and the consummation of the Share
Exchange, and which also includes all information required to be reported with
respect to a transaction in which a public “shell company” ceases to be a “shell
company” including, without limitation, the information required pursuant to
Items 2.01 (Completion of Acquisition or Disposition of Assets) and 5.06 (Change
in Shell Company Status), shall have been approved by the Company and its legal
advisors, to be filed with the SEC within four (4) business days after the
Closing.
 
 
 
41

--------------------------------------------------------------------------------

 
 
Section 8.16. No Material Adverse Change.  There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since
December 31, 2009, which has had a Material Adverse Effect on the Acquiror
Company.
 
Section 8.17. Post-Closing Capitalization.  At, and immediately after, the
Closing, the authorized capitalization, and the number of issued and outstanding
shares of the capital stock of the Acquiror Company, on a fully-diluted basis,
as indicated on a schedule to be delivered by the Company and the Acquiror
Company at or prior to the Closing, shall be acceptable to the Company.
 
Section 8.18. Satisfactory Completion of Due Diligence.  The Company shall have
completed their legal, accounting and business due diligence of the Acquiror
Company and the results thereof shall be satisfactory to the Company in its sole
and absolute discretion.
 
Section 8.19. SEC Reports.  The Acquiror Company shall have filed all reports
and other documents required to be filed by it under the U.S. federal securities
Laws through the Closing Date.
 
Section 8.20. OTCBB Quotation.  The Acquiror Company shall have maintained its
status as a company whose common stock is quoted on the OTCBB and no reason
shall exist as to why such status shall not continue immediately following the
Closing.
 
Section 8.21. No Suspensions of Trading in the Acquiror Company Stock;
Listing.  Trading in the Acquiror Company Common Stock shall not have been
suspended by the SEC or any trading market or quotation medium (except for any
suspensions of trading of not more than one (1) trading day solely to permit
dissemination of material information regarding the Acquiror Company) and the
Acquiror Company Common Stock shall be listed for trading on a trading market or
quotation medium.
 
Section 8.22. Payoff Letters and Releases.  The Acquiror Company shall have
delivered to the Company such payoff letters and releases relating to
liabilities of the Acquiror Company as the Company shall request, in form and
substance satisfactory to the Company, including, but not limited to: (i) any
agreement with any third parties under which the Acquiror Company has a payment
obligation (whether in cash or in kind), including in respect of any guarantees;
(ii) any notes payable of the Acquiror Company as at the Closing Date; and (iii)
any auditor, transfer agent and EDGAR filing invoices.
 
 
 
42

--------------------------------------------------------------------------------

 
 
Section 8.23. Releases.  The Acquiror Company shall have delivered to the
Company a duly executed release by the current directors and officers of the
Acquiror Company and the Acquiror Company Principal Shareholder and any other
parties listed on Schedule 6.3 (and any transferees thereof), together with
releases from each third party to which the Acquiror Company owes any
liabilities or payment obligations, each in favor of the Acquiror Company, in
form and substance satisfactory to the Company.
 
Section 8.24. Consent to Use of Financial Statements.  The Acquiror Company’s
independent auditors shall have consented to the use by the Acquiror Company
following the consummation of the Share Exchange of all financial statements on
which their audit opinion was issued in all filings to be made by the Acquiror
Company with the SEC in which such financial statements are required.
 
Section 8.25. Indemnification Agreement.  The Acquiror Company shall have
delivered an indemnification agreement, executed by the Acquiror Company
Principal Shareholder for the benefit of the Acquiror Company, the Company and
the Company Shareholders, in form and substance satisfactory to the Company.
 
Section 8.26. Lien Searches.  The Acquiror Company shall have delivered to the
Company the results of UCC, judgment Lien and Tax Lien searches with respect to
the Acquiror Company and any Subsidiaries, the results of which indicate no
Liens on the assets of the Acquiror Company and any Subsidiaries.
 
Section 8.27. Records.  The Acquiror Company shall have delivered to the Company
all records referred to on Schedule 5.41.
 
ARTICLE IX

 
Indemnification; Remedies
 
Section 9.1. Survival.  The representations and warranties made by the Acquiror
Company, the Acquiror Company Principal Shareholder, the Company Shareholders
and the Company contained in this Agreement or any Transaction Document to which
each such Person is a party shall survive for a period of one (1) year following
the date hereof (the “Survival Period”).  The right to indemnification, payment
of damages or other remedy based on such representations, warranties, covenants,
and obligations will not be affected by any investigation conducted with respect
to, or any Knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation.  The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.  No party shall have
any obligation to provide indemnification for any Losses resulting from a breach
of a representation or warranty if a notice of such breach is not submitted to
the Indemnifying Party within the applicable Survival Period.  Notwithstanding
anything to the contrary contained herein, indemnification claims based on fraud
or intentional misrepresentation shall survive indefinitely.
 
 
 
43

--------------------------------------------------------------------------------

 
 
Section 9.2. Indemnification Obligations in favor of the Executive Officers,
Directors, Employees and of Acquiror Company Principal Shareholder.  From and
after the date hereof and until the expiration of the Survival Period, the
Company shall reimburse, indemnify, and hold harmless Acquiror Company’s
executive officers, directors, employees in office immediately prior to the
Closing of the Share Exchange and Acquiror Company Principal Shareholder (each
such person and his heirs, executors, administrators, agents, successors and
assigns is referred to herein as an “Acquiror Company Indemnified Party”)
against and in respect of any and all Losses suffered, sustained, incurred or
required to be paid by any Acquiror Company Indemnified Party, which arises or
results from a third-party claim brought against an Acquiror Company Indemnified
Party to the extent based on (i) a breach of any of the representations and
warranties of the Company set forth in this Agreement or any other Transaction
Document to which it is a party, or in any certificate delivered by the Company
pursuant to this Agreement, or (ii) any breach by the Company of any covenant,
obligation or other agreement made by the Company in this Agreement or any other
Transaction Document to which it is a party.  Notwithstanding anything herein to
the contrary, the Company shall have no obligation to indemnify or hold harmless
any Acquiror Company Indemnified Party for any Losses based on the diminution in
value of the Acquiror Company Common Stock.
 
Section 9.3. Indemnification Obligation in favor of Acquiror Company, the
Company and the Company Shareholders.  From and after the Closing Date and until
the expiration of the Survival Period, Acquiror Company’s Principal Shareholder
shall, reimburse, indemnify and hold harmless the Acquiror Company, the Company,
the Company Shareholders, and the executive officers, directors, and employees
of Company Shareholders, Acquiror Company and the Company in office at any time
after the Closing of the Share Exchange (each such person and his heirs,
executors, administrators, agents, successors and assigns is referred to herein
as a “Company Indemnified Party”) against and in respect of any and all Losses
suffered, sustained, incurred or required to be paid by any Company Indemnified
Party in respect of (i) any breach of representation or warranty made by the
Acquiror Company or the Acquiror Company Principal Shareholder in this Agreement
or any other Transaction Document to which it is a party, or in any certificate
delivered by the Acquiror Company or the Acquiror Company Principal Shareholder
pursuant to this Agreement, (ii) any breach by the Acquiror Company or the
Acquiror Company Principal Shareholder of any covenant, obligation or other
agreement made by the Acquiror Company or the Acquiror Company Principal
Shareholder in this Agreement or any other Transaction Document to which it is a
party, and (iii) a third-party claim based on any acts or omissions by the
Acquiror Company or the Acquiror Company Principal Shareholder through and
including the Closing of the Share Exchange.
 
 
 
44

--------------------------------------------------------------------------------

 
 
Section 9.4. Indemnification Procedures.
 
(a) In order for any Acquiror Company Indemnified Party or Company Indemnified
Party (collectively, an “Indemnified Party”) to be entitled to any
indemnification provided for under this ARTICLE IX of this Agreement, the
Indemnified Party shall deliver notice of its claim for indemnification to the
party from whom indemnity pursuant to this Agreement is claimed (an
“Indemnifying Party”) with reasonable promptness after determining to make such
claim.  The failure by any Indemnified Party to notify the Indemnifying Party
shall not relieve any relevant Indemnifying Party from any liability which he or
it may have to such Indemnified Party under this Agreement, except to the extent
that such claim for indemnification involves the claim of a third party against
the Indemnified Party and the Indemnifying Party shall have been actually
prejudiced by such failure.  If an indemnifying party does not notify the
Indemnified Party within thirty (30) calendar days following receipt by it of
such notice that such Indemnifying Party disputes its liability to the
Indemnified Party under this Agreement, such claim specified by the Indemnified
Party in such notice shall be conclusively deemed a liability of such
Indemnifying Party under this Agreement and such Indemnifying Party shall pay
the amount of such liability to the Indemnified Party on demand or, in the case
of any notice in which the amount of the claim (or any portion thereof) is
estimated, on such later date when the amount of such claim (or such portion
thereof) becomes finally determined.  If an Indemnifying Party has timely
disputed its liability with respect to such claim, as provided above, such
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved by litigation or such other means
as determined by the parties.
 
(b) If the claim for indemnification involves a third party claim (a “Third
Party Claim”), then the Indemnifying Party shall have the right, at its sole
cost, expense and ultimate liability regardless of the outcome, and through
counsel of its choice (which counsel shall be reasonably satisfactory to the
Indemnified Party), to litigate, defend, settle or otherwise attempt to resolve
such Third Party Claim; provided, however, that if in the Indemnified Party’s
reasonable judgment a conflict of interest may exist between the Indemnified
Party and the Indemnifying Party with respect to such Third Party Claim, then
the Indemnified Party shall be entitled to select counsel of its own choosing,
reasonably satisfactory to the Indemnifying Party, in which event the
Indemnifying Party shall be obligated to pay the fees and expenses of such
counsel.
 
(c) Notwithstanding the provisions of Section 9.4(b), if in the Indemnified
Party’s reasonable judgment no such conflict exists, the Indemnified Party may,
but will not be obligated to, participate at its own expense in a defense of
such Third Party Claim by counsel of its own choosing, but the Indemnifying
Party shall be entitled to control the defense unless (i) in the case where only
money damages are sought, the Indemnified Party has relieved the Indemnifying
Party from liability with respect to the particular matter or (ii) in the case
where equitable relief is sought, the Indemnified Party elects to participate in
and jointly control the defense thereof.
 
 
 
45

--------------------------------------------------------------------------------

 
 
(d) Whenever the Indemnifying Party controls the defense of a Third Party Claim,
the Indemnifying Party may only settle or compromise the matter subject to
indemnification without the consent of the Indemnified Party only if such
settlement includes a complete release of all Indemnified Parties as to the
matters in dispute and relates solely to money damages. The Indemnified Party
will not unreasonably withhold or delay consent to any settlement or compromise
that requires its consent.
 
(e) In the event the Indemnifying Party fails to timely defend, contest, or
otherwise protect the Indemnified Party against any such claim or suit, the
Indemnified Party may, but will not be obligated to, defend, contest, or
otherwise protect against the same, and make any compromise or settlement
thereof, and in such event, or in the case where the Indemnified Party jointly
controls such claim or suit, the Indemnified Party shall be entitled to recover
its costs thereof from the Indemnifying Party, including attorneys’ fees,
disbursements and all amounts paid as a result of such claim or suit or the
compromise or settlement thereof.
 
(f) The Indemnified Party shall cooperate and provide such assistance as the
Indemnifying Party may reasonably request in connection with the defense of the
matter subject to indemnification and in connection with recovering from any
third parties amounts that the Indemnifying Party may pay or be required to pay
by way of indemnification hereunder.
 
(g) The amount of Losses for which indemnification is provided hereunder shall
be computed without regard to any insurance recovery related to such Losses.
 
(h) With respect to any Loss for which an Indemnified Party has made a claim for
indemnification against an Indemnifying Party prior to the termination of the
Survival Period in accordance with this Agreement, the Survival Period shall be
deemed continued until final resolution of such claim for indemnification.
 
(i) If and to the extent any party is required to provide indemnification
hereunder, such indemnifying party shall not have any right of contribution or
similar right, or any claim or cause of action against, any other party with
respect to such obligation to provide indemnification and the obligation to
provide indemnification shall be solely the responsibility and obligation of the
Indemnifying Party.
 
 
 
46

--------------------------------------------------------------------------------

 
 
ARTICLE X

 
Covenants
 
Section 10.1. Preservation of Business.  From the date of this Agreement until
the Closing Date, the Acquiror Company shall, except as otherwise expressly
permitted by the terms of this Agreement, operate only in the ordinary and usual
course of business consistent with its past practices and shall use reasonable
commercial efforts to (a) preserve intact its business organization, (b)
preserve the good will and advantageous relationships with customers, suppliers,
independent contractors, employees and other Persons material to the operation
of its business, (c) not enter into any transactions or incur any liability,
without first obtaining the written consent of the Company, and (d) not permit
any action or omission that would cause any of its representations or warranties
contained herein to become inaccurate or any of its covenants to be breached in
any material respect.  Without limiting the generality of the foregoing, prior
to the Closing Date, the Acquiror Company will not, without the prior written
consent of the Company:
 
(a) amend its Organizational Documents;
 
(b) authorize for issuance, issue, sell, deliver, grant any options for, or
otherwise agree or commit to issue, sell or deliver any shares of its capital
stock or any other securities;
 
(c) recapitalize, split, combine or reclassify any shares of its capital stock;
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of its capital stock;
or purchase, redeem or otherwise acquire any of its securities or modify any of
the terms of any such securities;
 
(d) create, incur, assume or permit to exist any Indebtedness; (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other Person or (iii) make
any loans, advances or capital contributions to, or investments in, any other
Person;
 
(e) enter into any agreement, commitment or contract;
 
(f) authorize, recommend, propose or announce an intention to authorize,
recommend or propose, or enter into any contract with respect to, any (i) plan
of liquidation or dissolution, (ii) acquisition of any amount of assets or
securities, (iii) disposition of assets or securities or allowing any Lien
thereon, (iv) merger or consolidation or (v) change in its capitalization;
 
(g) change any accounting or Tax procedure or practice;
 
 
 
47

--------------------------------------------------------------------------------

 
 
(h) compromise, settle or otherwise modify any claim or litigation; or
 
(i) commit, promise or agree to do any of the foregoing.
 
The Acquiror Company shall take all actions necessary to have its common stock
traded on the OTCBB at Closing.
 
Section 10.2. Continuing Efforts.  Each party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
transactions contemplated by this Agreement and (b) take such steps and do such
acts as may be necessary to keep all of its representations and warranties true
and correct as of the Closing Date with the same effect as if they had been made
on the Closing Date.
 
Section 10.3. Corporate Examinations and Investigations.  Prior to the Closing,
each party shall be entitled, through its employees and representatives, to make
such investigations and examinations of the books, records and financial
condition of the Company and the Acquiror Company as each party may reasonably
request.  In order that each party may have the full opportunity to do so, the
Company, on the one hand, and the Acquiror Company and the Acquiror Company
Principal Shareholder, on the other, shall furnish each party and its
representatives during such period with all such information concerning the
affairs of the Company or the Acquiror Company as each party or its
representatives may reasonably request and cause the Company or the Acquiror
Company and their respective officers, employees, consultants, agents,
accountants and attorneys to cooperate fully with each party’s representatives
in connection with such review and examination and to make full disclosure of
all information and documents requested by each party and/or its
representatives.  Any such investigations and examinations shall be conducted at
reasonable times and under reasonable circumstances, it being agreed that any
examination of original documents will be at each party’s premises, with copies
thereof to be provided to each party and/or its representatives upon request.
 
Section 10.4. Cooperation; Consents.  Prior to the Closing, each party shall
cooperate with the other parties to the end that the parties shall (i) in a
timely manner make all necessary filings with, and conduct negotiations with,
all authorities and other persons the consent or approval of which, or the
license or permit from which is required for the consummation of the Share
Exchange and (ii) provide to each other party such information as the other
party may reasonably request in order to enable it to prepare such filings and
to conduct such negotiations.  If, at any time after the date of this Agreement,
any further action is necessary or desirable to carry out the purposes of this
Agreement, the parties will take all such lawful and necessary action.
 
Section 10.5. Blue Sky Laws.  The Acquiror Company and the Company shall take
any action (other than qualifying to do business in any jurisdiction in which it
is not now so qualified) required to be taken under any applicable state
securities Laws in connection with the issuance of the Acquiror Company Shares
in connection with this Agreement.
 
 
 
48

--------------------------------------------------------------------------------

 
 
Section 10.6. Litigation.  From the date hereof through the Closing, each party
hereto shall promptly notify the representative of the other parties of any
Proceedings which after the date hereof are threatened or commenced against such
party or any of its affiliates or any officer, director, employee, consultant,
agent or shareholder thereof, in their capacities as such, which, if decided
adversely, could have a Material Adverse Effect on the Acquiror Company.
 
Section 10.7. Notice of Default.  From the date hereof through the Closing, each
party hereto shall give to the representative of the other parties prompt
written notice of the occurrence or existence of any event, condition or
circumstance occurring which would constitute a violation or breach of this
Agreement by such party or which would render inaccurate in any material respect
any of such party’s representations or warranties herein.
 
Section 10.8. By-laws.  If necessary, the Acquiror Company shall amend its
by-laws to permit the election and/or appointment of additional new directors to
the Acquiror Company Board as set forth in Section 8.8 hereof.
 
Section 10.9. No Liabilities.  The Acquiror Company shall extinguish, satisfy or
assign all liabilities such that at the date of Closing, the Acquiror Company
shall have no liabilities or obligations whatsoever, either direct or indirect,
matured or unmatured, accrued, absolute, contingent or otherwise.
 
Section 10.10. Schedule 14(f) Filing for Change in Majority of Directors.  As
directed by the Company, the Acquiror Company and the Acquiror Company Principal
Shareholder will use their best efforts to ensure that Timothy P. Halter, the
Acquiror Company’s current director, will remain a director of the Acquiror
Company until the expiration of the 10-day period beginning on the date of the
filing of the Schedule 14(f), that the designation of the Company’s directors
set forth in Section 8.8 not be changed, and that he otherwise take no actions
as a director of the Acquiror Company without the prior written consent of the
Company.
 
Section 10.11. Assistance with Post-Closing SEC Reports and Inquiries.  Upon the
reasonable request of the Company, after the Closing Date, the Acquiror Company
Principal Shareholder shall use their reasonable best efforts to provide such
information available thereto, including information, filings, reports,
financial statements or other circumstances of the Acquiror Company occurring,
reported or filed prior to the Closing, as may be necessary or required by the
Acquiror Company for the preparation of the post-Closing Date reports that the
Acquiror Company is required to file with the SEC to remain in compliance and
current with its reporting requirements under the Securities Act and/or Exchange
Act, or filings required to address and resolve matters as may relate to the
period prior to the Closing and any SEC comments relating thereto or any SEC or
other inquiry in respect thereof.
 
 
 
49

--------------------------------------------------------------------------------

 
 
Section 10.12.  No Solicitation.  In recognition of the substantial expenditures
of time, effort and expense to be incurred by both parties in connection with
the activities proceeding toward the execution of the Agreement and the closing
of the transactions contemplated herein, the Acquiror Company, the Acquiror
Company Principal Shareholder, the Company, and Company Shareholders agree that
they will not directly or indirectly submit, solicit, initiate, encourage or
discuss any proposal or offer from any third party relating to competing “going
public” transaction or “reverse merger” (either as an acquirer or target) or
knowingly furnish any information with respect to, assist or participate in or
facilitate in any other manner any effort or attempt by any person to do or seek
a competing “going public” or “reverse merger” transaction.
 
ARTICLE XI

 
Termination
 
Section 11.1. Termination.  This Agreement may be terminated at any time prior
to the Closing:
 
(a) by mutual written agreement of the Acquiror Company and the Company;
 
(b) by either the Acquiror Company or the Company if the Share Exchange shall
not have been consummated for any reason by October 18, 2010; provided, however,
that the right to terminate this Agreement under this Section 11.1(b) shall not
be available to any party whose action or failure to act has been a principal
cause of or resulted in the failure of the Share Exchange to occur on or before
such date and such action or failure to act constitutes a breach of this
Agreement;
 
(c) by either the Acquiror Company or the Company if a Governmental Authority
shall have issued an order, decree or ruling or taken any other action, in any
case having the effect of permanently restraining, enjoining or otherwise
prohibiting the Share Exchange, which order, decree, ruling or other action is
final and non-appealable;
 
(d) by the Company, upon a material breach of any representation, warranty,
covenant or agreement on the part of the Acquiror Company or the Acquiror
Company Principal Shareholder set forth in this Agreement, or if any
representation or warranty of the Acquiror Company shall have become materially
untrue, in either case such that the conditions set forth in Section 8.1 would
not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
inaccuracy in the Acquiror Company’s representations and warranties or breach by
the Acquiror Company or the Acquiror Company Principal Shareholder is curable by
the Acquiror Company or the Acquiror Company Principal Shareholder prior to the
Closing Date, then the Company may not terminate this Agreement under this
Section 11.1(d) for thirty (30) days after delivery of written notice from the
Company to the Acquiror Company and the Acquiror Company Principal Shareholder
of such breach, provided the Acquiror Company and the Acquiror Company Principal
Shareholder continue to exercise commercially reasonable efforts to cure such
breach (it being understood that the Company may not terminate this Agreement
pursuant to this Section 11.1(d) if they shall have materially breached this
Agreement or if such breach by the Acquiror Company or the Acquiror Company
Principal Shareholder is cured during such thirty (30) day period);
 
 
 
50

--------------------------------------------------------------------------------

 
 
(e) the Acquiror Company, upon a material breach of any representation,
warranty, covenant or agreement on the part of the Company or the Company
Shareholders set forth in this Agreement, or if any representation or warranty
of the Company or the Company Shareholders shall have become materially untrue,
in either case such that the conditions set forth in Section 7.1 would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become untrue, provided, that if such inaccuracy in the
Company’s or the Company Shareholders’ representations and warranties or breach
by the Company or the Company Shareholders is curable by the Company or the
Company Shareholders prior to the Closing Date, then the Acquiror Company may
not terminate this Agreement under this Section 11.1(e) for thirty (30) days
after delivery of written notice from the Acquiror Company to the Company and
the Company Shareholders of such breach, provided the Company and the Company
Shareholders continue to exercise commercially reasonable efforts to cure such
breach (it being understood that the Acquiror Company may not terminate this
Agreement pursuant to this Section 11.1(e) if it shall have materially breached
this Agreement or if such breach by the Company or the Company Shareholders is
cured during such thirty (30) day period);
 
(f) by the Company, if the results of the due diligence investigation are
unsatisfactory in accordance with Section 8.19 and if the Acquiror Company is
unable to remedy, to the satisfaction of the Company, any matter objected to
prior to the Closing Date, as the Closing Date may be extended by the parties.
 
Section 11.2. Notice of Termination; Effect of Termination.  Any termination of
this Agreement under Section 11.1 above will be effective immediately upon (or,
if the termination is pursuant to Section 11.1(e) or Section 11.1(e) and the
proviso therein is applicable, thirty (30) days after) the delivery of written
notice of the terminating party to the other parties hereto.  In the event of
the termination of this Agreement as provided in Section 11.1(e), this Agreement
shall be of no further force or effect and the Share Exchange shall be
abandoned, except as expressly set forth in Article IX and Article XII, each of
which shall survive the termination of this Agreement.
 
ARTICLE XII

 
General Provisions
 
 
 
51

--------------------------------------------------------------------------------

 
 
Section 12.1. Expenses.  Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the transactions contemplated by this Agreement, including all
fees and expenses of agents, representatives, counsel, and accountants.  In the
event of termination of this Agreement, the obligation of each party to pay its
own expenses will be subject to any rights of such party arising from a breach
of this Agreement by another party.
 
Section 12.2. Public Announcements.  Prior to the closing of the Share Exchange,
no party shall issue any such press release or otherwise make any public
statement, filings or other communications without the prior written consent of
the other, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by law,
in which case the disclosing party shall provide the other party with prior
notice of such public statement, filing or other communication and shall
incorporate into such public statement, filing or other communication the
reasonable comments of the other party.
 
Section 12.3. Confidentiality.
 
(a) The Acquiror Company, the Acquiror Company Principal Shareholder, the
Company Shareholders and the Company will maintain in confidence, and will cause
their respective directors, officers, employees, agents, and advisors to
maintain in confidence, any written, oral, or other information obtained in
confidence from another party in connection with this Agreement or the
transactions contemplated by this Agreement, unless (i) such information is
already known to such party or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of such party,
(ii) the use of such information is necessary or appropriate in making any
required filing with the Commission, or obtaining any consent or approval
required for the consummation of the transactions contemplated by this
Agreement, or (iii) the furnishing or use of such information is required by or
necessary or appropriate in connection with legal Proceedings.
 
(b) In the event that any party is required to disclose any information of
another party pursuant to clause (ii) or (iii) of Section 12.3(a), the party
requested or required to make the disclosure (the “disclosing party”) shall
provide the party that provided such information (the “Providing Party”) with
prompt notice of any such requirement so that the Providing Party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 12.3(b).  If, in the absence of a protective order or
other remedy or the receipt of a waiver by the Providing Party, the disclosing
party is nonetheless, in the opinion of counsel, legally compelled to disclose
the information of the Providing Party, the disclosing party may, without
liability hereunder, disclose only that portion of the Providing Party’s
information which such counsel advises is legally required to be disclosed,
provided that the disclosing party exercises its reasonable efforts to preserve
the confidentiality of the Providing Party’s information, including, without
limitation, by cooperating with the Providing Party to obtain an appropriate
protective order or other relief assurance that confidential treatment will be
accorded the Providing Party’s information.
 
 
 
52

--------------------------------------------------------------------------------

 
 
(c) If the transactions contemplated by this Agreement are not consummated, each
party will return or destroy as much of such confidential written information as
the other party may reasonably request.
 
Section 12.4. Notices.  All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission, on the business day of such delivery if sent by 6:00 p.m. in the
time zone of the recipient, or if sent after that time, on the next succeeding
business day (as evidenced by the printed confirmation of delivery generated by
the sending party’s telecopier machine).  If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
12.4), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.
 
If to Acquiror Company (prior to Closing) or Acquiror Company Principal
Shareholder:
 
With a copy to (which shall not constitute notice) to
     
BTHC XV, Inc.
 
 Halter Financial Investments LP
174 FM 1830
 
174 FM 1830
Argyle, Texas 76226
 
Argyle, Texas 76226
Attn.: Timothy P. Halter
 
Attn. George Diamond
Fax No.:  940-455-7337
 
Fax No.:  940-455-7337

 

 
 
53

--------------------------------------------------------------------------------

 
 
If to the Company, Acquiror Company (after closing) or the Company Shareholders:
 
with a copy (which shall not constitute notice) to:
     
Long Fortune Valley Tourism International, Limited
Harneys Services (Cayman) Limited
4th Floor Genesis Building
13 Genesis Close
P.O. Box 10240
Grand Cayman
Cayman Islands
KY1-1002
Tel: +1(345)943-4451
Fax: +1(345)949-8599
Attn: Zhang Shanjiu
 
 
Blank Rome LLP
405 Lexington Avenue
New York, New York  10174
Attn:  Liang “William” Zheng, Esq.
Jeffrey A. Rinde, Esq.
Fax No.:  212-885-5001



Section 12.5. Arbitration.  Any dispute or controversy under this Agreement
shall be settled exclusively by arbitration in the City of New York, County of
New York in accordance with the rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitration award in any court
having jurisdiction.
 
Section 12.6. Further Assurances.  The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
 
Section 12.7. Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative.  Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege.  To the
maximum extent permitted by applicable Law, (a) no claim or right arising out of
this Agreement, the Transaction Documents or any other documents referred to in
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless it is in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement, the Transaction
Documents or any other documents referred to in this Agreement.
 
Section 12.8. Entire Agreement and Modification.  This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.  This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.
 
 
 
54

--------------------------------------------------------------------------------

 
 
Section 12.9. Assignments, Successors, and No Third-Party Rights.  No party may
assign any of its rights under this Agreement without the prior consent of the
other parties.  Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the parties.  Except as
set forth in Section 9.2 and Section 9.3, nothing expressed or referred to in
this Agreement will be construed to give any Person other than the parties to
this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement.  This Agreement
and all of its provisions and conditions are for the sole and exclusive benefit
of the parties to this Agreement and their successors and assigns.
 
Section 12.10. Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
Section 12.11. Section Headings, Construction.  The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement.  All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require.  Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
 
Section 12.12. Governing Law.  This Agreement will be governed by the laws of
the State of New York without regard to conflicts of laws principles.
 
Section 12.13. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  The exchange of signature pages via facsimile or by
e-mail transmission in portable digital format, or similar format, shall
constitute effective execution and delivery of this Agreement or any other
Transaction Document.
 
 
 
55

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.
 
 

 
BTHC XV, INC.
     
By:  /s/Timothy P.
Halter                                                                   
 
Name:  Timothy P. Halter
 
Title:  President, Chief Executive Officer and Chief 
           Financial Officer

 

 
ACQUIROR COMPANY PRINCIPAL SHAREHOLDER:
     
HALTER FINANCIAL INVESTMENTS LP
 
     
By:  /s/Timothy P.
Halter                                                                   
 
Name: Timothy P. Halter, Chairman of Halter
Financial Investments GP, LLC
Title: General Partner

 

 
LONG FORTUNE VALLEY TOURISM INTERNATIONAL LIMITED
     
By: /s/
Zhang Shanjiu                                                                  
 
Name:   
 
Title:
     
COMPANY SHAREHOLDERS:
     
GRAND FOUNTAIN CAPITAL HOLDING LIMITED
     
By: /s/ Catherine
Roberts                                                                    
 
Name: Catherine Roberts
 
Title: Director
         
By:  /s/
Zhang Shanjiu                                                                  
 
Name:  ZHANG Shanjiu
   

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
By: /s/ Zhang
Qian                                                                  
 
Name:  ZHANG Qian
         
By: /s/ Li
Shikun                                                                 
 
Name: LI Shikun
         
By: /s/  Yu
Xinbo                                                                  
 
Name: YU Xinbo
   



 
 
 
 

--------------------------------------------------------------------------------

 
 
 